 



Exhibit 10.2

FORM OF
OPERATING AGREEMENT
FOR
                    , LLC
A DELAWARE LIMITED LIABILITY COMPANY

THE SECURITIES REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 NOR REGISTERED NOR QUALIFIED UNDER ANY STATE SECURITIES
LAWS. SUCH SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
OR TRANSFERRED, UNLESS QUALIFIED AND REGISTERED UNDER APPLICABLE STATE AND
FEDERAL SECURITIES LAWS OR UNLESS, IN THE OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY, SUCH QUALIFICATION AND REGISTRATION IS NOT REQUIRED. ANY TRANSFER OF
THE SECURITIES REPRESENTED BY THIS AGREEMENT IS FURTHER SUBJECT TO OTHER
RESTRICTIONS, TERMS AND CONDITIONS WHICH ARE SET FORTH HEREIN.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page ARTICLE I - DEFINITIONS     1   1.1 “Act”     1   1.2
“Affiliate”     1   1.3. “Agreement”     1   1.4. “Asiago”     1   1.5.
“Assignee”     1   1.6 “Bakery-Cafe”     2   1.7 “Bankruptcy”     2   1.8
“Capital Account”     2   1.9 “Capital Contribution”     2   1.10 “Certificate”
    2   1.11 “Class A Member”     2   1.12 “Class B Member”     2   1.13
“Class B Member Employment Agreement”     2   1.14 “Class C Member”     2   1.15
“Class C Member Employment Agreement”     2   1.16 “Company”     2   1.17
“Company Minimum Gain”     2   1.18. “Code”     3   1.19 “Competitive Activity”
    3   1.20 “Designated Bakery-Cafe”     3   1.21 “Economic Interest”     3  
1.22 “Fiscal Year”     3   1.23 “Gross Sales”     3   1.24 “Management Fee     3
  1.25 “Manager”     3   1.26. “Marks”     3   1.27 “Member”     4   1.28
“Member Nonrecourse Debt”     4   1.29 “Member Nonrecourse Deductions”     4  
1.30 “Membership Interest”     4   1.31 “Net Profits” and “Net Losses”     4  
1.32 “Nonrecourse Liability”     4   1.33 “Panera”     4   1.34 “Period”     4  
1.35 “Person”     4   1.36 “Proprietary Information”     4   1.37 “Regulations”
    4   1.38 “Sharing Percentage”     4   1.39 “System”     5   1.40 “Tax
Matters Partner”     5     ARTICLE II - ORGANIZATIONAL MATTERS     5   2.1
Formation     5   2.2 Name     5   2.3 Term     5  

i



--------------------------------------------------------------------------------



 

              2.4 Office and Agent     5   2.5 Addresses of the Members and the
Manager     5   2.6 Purpose and Business of the Company     6     ARTICLE III -
CAPITAL CONTRIBUTIONS     6   3.1 Initial Capital Contributions     6       A.
Class A Member     6       B. Class B Member     6       C. Class C Members    
6   3.2 Additional Capital Contributions     6       A. Class A Member     6    
  B. Class B Member     6       C. Class C Members     7       D. No Further
Capital Contributions Required     7   3.3 Capital Accounts     7   3.4 No
Interest on Capital Contributions     7   ARTICLE IV - MEMBERS     7   4.1
Limited Liability     7   4.2 Admission of Members     7   4.3 Withdrawals or
Resignations     8   4.4 Termination of Membership Interest     8   4.5
Transaction With The Company     8   4.6 Remuneration to Members     8   4.7
Members Are Not Agents     8   4.8 Voting Rights     8   4.9 Meeting of Members
    8     ARTICLE V - MANAGEMENT AND CONTROL OF THE COMPANY       5.1 Management
of the Company by Manager     9   5.2 Powers of Manager     10       A. Powers
of Manager     10       B. Limitations on Power of Manager     10   5.3
Performance of Duties; Liability of Manager     11   5.4 Devotion of Time     11
  5.5 Competing Activities     11   5.6 Transactions between the Company and the
Manager     12   5.7 Payments to Manager or its Affiliates     12   5.8 Officers
    12   5.9 Limited Liability     12     ARTICLE VI - ALLOCATIONS OF NET
PROFITS AND       NET LOSSES AND DISTRIBUTION     13   6.1 Allocations of Net
Profit and Net Loss     13       A. Net Loss     13       B. Net Profit     13  
6.2 Special Allocations     13       A. Minimum Gain Chargeback     13       B.
Chargeback of Minimum Gain Attributable to Member Nonrecourse Debt     14      
C. Nonrecourse Deductions     14  

ii



--------------------------------------------------------------------------------



 

                  D. Member Nonrecourse Deductions     14       E. Qualified
Income Offset     14   6.3 Code Section 704(c) Allocations     14   6.4
Allocation of Net Profits and Losses and Distribution in Respect of a
Transferred Interest     15   6.5 Distributions     15       A. Operations    
15       B. Dispositions     15       C. Holder of Record     15   6.6 Form of
Distribution     15   6.7 Restriction on Distributions     16   6.8 Return on
Distributions     16   6.9 Obligations of Members to Report Allocations     16  
  ARTICLE VII - TRANSFER AND ASSIGNMENT OF INTERESTS     16   7.1 Transfer and
Assignment of Interests     16   7.2 Substitution of Members     17   7.3
Effective Date of Transfers     17   7.4 Rights of Legal Representatives     17
    ARTICLE VIII - ACCOUNTING, RECORDS, REPORTING BY MEMBERS   17   8.1 Books
and Records     17   8.2 Delivery to Members     18   8.3 Annual Statements    
18   8.4 Filings     18   8.5 Bank Accounts     18   8.6 Accounting Decisions
and Reliance on Others     19   8.7 Tax Matters for the Company Handled by
Manager and Tax Matters Partner     19     ARTICLE IX DISSOLUTION AND WINDING UP
    19   9.1 Dissolution     19   9.2 Winding-Up     19   9.3 Distributions in
Kind     19   9.4 Order of Payment Upon Dissolution     20   9.5 Limitations on
Payments Made in Dissolution     20     ARTICLE X - INDEMNIFICATION AND
INSURANCE     20   10.1 Indemnification of Agents     20   10.2 Insurance     20
    ARTICLE XI - CONFIDENTIALITY AND NON-COMPETITION     20   11.1
Noncompetition     20   11.2 Confidentiality     21       A. Definition     21  
    B. No Disclosure, Use, or Circumvention     21       C. Maintenance of
Confidentiality     21   11.3 Non-Solicitation     21   11.4 Reasonableness of
Restrictions; reformation; Enforcement     21   11.5 Specific Performance     22
 

iii



--------------------------------------------------------------------------------



 

              ARTICLE XII - INVESTMENT REPRESENTATIONS     22   12.1
Pre-existing Relationship or Experience     22   12.2 No Advertising     23  
12.3 Investment Intent     23   12.4 Consultation with Attorney     23   12.5
Tax Consequences     23   12.6 No Assurance of Tax Benefits     23     ARTICLE
XIII - MISCELLANEOUS     23   13.1 Complete Agreement     23   13.2 Binding
Effect     23   13.3 Parties in Interest     23   13.4 Pronouns; Statutory
References     24   13.5 Headings     24   13.6 Interpretation     24   13.7
References to this Agreement     24   13.8 Jurisdiction     24   13.9
Limitations on Legal Actions     24   13.10 Mediation     24   13.11 Exhibits  
  24   13.12 Severability     25   13.13 Additional Document and Acts     25  
13.14 Notices     25   13.15 Amendments     25   13.16 Reliance on Authority of
Person Signing Agreement     25   13.17 No Interest in Company Property; Waiver
of Action for Partition     25   13.18 Multiple Counterparts     25   13.19
Attorney Fees     25   13.20 Time is of the Essence     26   13.21 Remedies
Cumulative     26   13.22 Special Power of Attorney     26       A. Attorney in
Fact     26       B. Irrevocable Power             C. Signatures     26    
EXHIBIT A Capital Contributions of Members and             Addresses of Members
and Managers           EXHIBIT B Designated Bakery-Cafes             Exhibit A  
     

iv



--------------------------------------------------------------------------------



 



OPERATING AGREEMENT
FOR
                    , LLC
A DELAWARE LIMITED LIABILITY COMPANY

     This Operating Agreement, is made as of             , 20   , by and among
the parties listed on the signature pages hereof, with reference to the
following facts:

     A.     On             , 20   , a Certificate of Formation for            ,
LLC (the “Company”), a limited liability company organized under the laws of the
State of Delaware, was filed with the Delaware Secretary of State.

     B.     The parties desire to adopt and approve a limited liability company
operating agreement for the Company.

     NOW, THEREFORE, the parties by this Agreement set forth the operating
agreement for the Company under the laws of the State of Delaware upon the terms
and subject to the conditions of this Agreement.

ARTICLE I

DEFINITIONS

     When used in this Agreement, the following terms shall have the meanings
set forth below (all terms used in this Agreement that are not defined in this
Article I shall have the meanings set forth elsewhere in this Agreement):

     1.1 “Act” shall mean the Delaware Limited Liability Company Act as the same
may be amended from time to time.

     1.2 “Adjusted Bakery-Cafe Net Profit” shall mean, with respect to a
Bakery-Cafe, in which the Class B Member has a Sharing Percentage of more than
zero percent (0%), the total profit (or loss) of such Bakery-Cafe for any period
after taking into account (i) the expenses for such period which are incurred
solely with respect to such Bakery-Cafe (including, but not limited to the
Class C Member’s annual salary and benefits) which are of the types reflected on
the form of store operating statement generally used by Panera for its
individual bakery-cafes as such form may be modified by Panera from
time-to-time, (ii) for any period, all costs incurred by Panera, Asiago or their
affiliates relating to district (including, but not limited to the Class B
Member’s annual salary and benefits), regional and area supervision above the
individual bakery-cafe level, bakery supervision, field training, training
functions, neighborhood marketing and recruiting and relocation, donation credit
or as other shared costs, as such costs may be allocated by Panera to Asiago or
Company from time-to-time to reflect such Bakery-Cafe’s proportionate share of
such costs among all bakery-cafes owned or managed by Panera, Asiago or their
affiliates; and (iii) a management fee of      percent (   %) of the Gross Sales
for such Bakery-Cafe during such period.

1



--------------------------------------------------------------------------------



 



     1.3 “Affiliate” of a Member or Manager shall mean any Person, directly or
indirectly, through one or more intermediaries, controlling, controlled by, or
under common control with a Member or Manager, as applicable. The term
“control”, as used in the immediately preceding sentence, shall mean with
respect to a corporation or limited liability company the right to exercise,
directly or indirectly, more than fifty percent (50%) of the voting rights
attributable to the controlled corporation or limited liability company, and,
with respect to any individual, partnership, trust, other entity or association,
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of the controlled entity.

     1.4 “Applicable Net Profit Allocation Percentage” shall mean (i)    
percent (   %) during the Period in which the cumulative number of open
Bakery-Cafes in which the Class B Member has a Sharing Percentage of more than
zero percent (0%) is at least      (   ) up to      (); (ii)       percent
(   %) during the Period in which such cumulative number of open Bakery-Cafes is
at least      (   ) up to      (   ); (iii)      percent (   %) during the
Period in which such cumulative number of open Bakery-Cafes is at least      
(     ); and (iv) notwithstanding that the Applicable Net Profit Allocation
Percentage may change as additional Bakery-Cafes are opened, at any given time,
the Applicable Net Profit Allocation Percentage shall be the same amount for
each Bakery-Cafe (by way of example, if the cumulative number of such
Bakery-Cafes increases to five (5), the Applicable Net Profit Allocation
Percentage for each of the five (5) Bakery-Cafes shall thereupon be      
percent (     %) instead of the       percent (     %) which had been in effect
when only four (4) Bakery-Cafes had been open).

     1.5 “Agreement” shall mean this Operating Agreement, as originally executed
and as amended from time to time.

     1.6 “Asiago” shall mean ASIAGO BREAD, LLC, a Delaware limited liability
company.

     1.7 “Assignee” shall mean the owner of an Economic Interest who has not
been admitted as a substitute Member in accordance with Article VII.

     1.8 “Bakery-Cafe” shall mean any bakery, restaurant and/or cafe which uses
the Marks (or the Mark “Saint Louis Bread” or “Saint Louis Bread Company”) and
System.

     1.9 “Bakery-Cafe Net Profit” shall mean, with respect to a Bakery-Cafe, in
which a Class C Member has a Sharing Percentage of more than zero percent (0%),
the total profit (or loss) of such Bakery-Cafe for any period after taking into
account (i) the expenses for such period which are incurred solely with respect
to such Bakery-Cafe (including, but not limited to the Class C Member’s annual
salary and benefits) which are of the types reflected on the form of store
operating statement generally used by Panera for its individual bakery-cafes as
such form may be modified by Panera from time-to-time, and (ii) a management fee
of       percent (     %) of the Gross Sales for such Bakery-Cafe during such
period.

     1.10 “Bankruptcy” of a Member shall mean: (a) the filing of a voluntary
petition in bankruptcy by such Member; (b) such Member is adjudged a bankrupt or
insolvent, or the entry of an order for relief with respect to such Member in
any bankruptcy or insolvency proceedings; (c) the making by such Member of a
general assignment for the benefit of creditors; (d) such Member seeks, consents
to or acquiesces in the appointment of a trustee, receiver or liquidator of such
Member or of all or any substantial part of such Member’s properties; (e) such
Member files a petition or answer seeking for such Member any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any statute, law or regulation; or (f) such Member files an answer
or other pleading

2



--------------------------------------------------------------------------------



 



admitting or failing to contest the material allegations of a petition filed
against the member in any proceeding of such nature.

     1.11 “Capital Account” shall mean with respect to any Member the capital
account which the Company establishes and maintains for such Member pursuant to
Section 3.3.

     1.12 “Capital Contribution” shall mean the total amount of cash contributed
to the Company by the Members.

     1.13 “Certificate” shall mean the Certificate of Formation for the Company
originally filed with the Delaware Secretary of State as amended from time to
time.

     1.14 “Class A Member” shall mean Asiago, or any transferee of Asiago.

     1.15 “Class B Member” shall mean the individual who has been admitted to
the Company as a Class B Member and has not ceased to be a Member for any
reason.

     1.16 “Class B Member Employment Agreement” shall mean an employment
agreement between Asiago and the Class B Member which references this Agreement
and services to be rendered by the Class B Member with respect to one or more
Designated Bakery-Cafes.

     1.17 “Class C Member” shall mean any individual who has been admitted to
the Company as a Class C Member and has not ceased to be a Member for any
reason.

     1.18 “Class C Member Employment Agreement” shall mean an employment
agreement between Asiago and a Class C Member which references this Agreement
and services to be rendered by such Class C Member with respect to a Designated
Bakery-Cafe.

     1.19 “Company” shall mean      , LLC a Delaware limited liability company.

     1.20 “Company Minimum Gain” shall have the meaning ascribed to the term
“Partnership Minimum Gain” in the Regulations Section 1.704-2(d).

     1.21 “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, the provisions of succeeding law, and to the extent applicable,
the Regulations.

     1.22 Competitive Activity” shall include the following:

          (a) being employed by, advising, consulting in, or acting in any way
as an agent for Atlanta Bread Company, Au Bon Pain, ABP Corporation, Bruegger’s,
Cosi’s, Corner Bakery, Einstein, Great Harvest, Krispy Kreme, La Madeline,
Montana Mills, Schlotzky’s, Starbucks; or directly or indirectly engaging in,
being employed by, advising, consulting in, or acting in any way as an agent for
any entity engaged, in whole or in part, in any retail food establishment
(including any restaurant or bakery, but excluding any exclusively based pizza
concept) in which any of the following categories constitutes more than twenty
percent (20%) of its revenues: (a) bakery goods and breads; (b) sandwiches,
soups and/or salads, other than those ordered through a wait person taking
orders at a table (the term “sandwiches” shall not include hamburgers); or (c)
coffee and coffee-based drinks; as well as any business (without regard to
revenue) that manufactures, wholesales and/or distributes fresh or frozen dough
or bakery products which is or may be competitive with or adverse to the
Company’s or its Affiliates (including, without limitation, Asiago and Panera)
business and which is within a one

3



--------------------------------------------------------------------------------



 



hundred (100) mile radius of where the Company or its Affiliates (including,
without limitation, Asiago and Panera) is engaged in business or where the
Company or its Affiliates (including, without limitation, Asiago and Panera) is
attempting to engage in business or where the Company or its Affiliates
(including, without limitation, Asiago and Panera) may reasonably be expected to
engage in business within the twelve (12) months immediately following the end
of the Term of Employment under a Class B Member Employment Agreement or under a
Class C Member Employment Agreement; or

          (b) having, or acquiring any interest in (whether as proprietor,
partner, stockholder, consultant, officer, director, or any type of principal
whatsoever) Atlanta Bread Company, Au Bon Pain, ABP Corporation, Bruegger’s,
Cosi’s, Corner Bakery, Einstein, Great Harvest, Krispy Kreme, La Madeline,
Montana Mills, Schlotzky’s, Starbucks or any entity engaged, in whole or in
part, in any retail food establishment (including any restaurant or bakery, but
excluding any exclusively based pizza concept) in which any of the following
categories constitutes more than twenty percent (20%) of its revenues: (a)
bakery goods and breads; (b) sandwiches purchased in a service manner and/or
method similar to that used by the Company or its Affiliates (including, without
limitation, Asiago and Panera) (the term “sandwiches” shall not include
hamburgers); or (c) coffee and coffee-based drinks; as well as any business
(without regard to revenue) that manufactures, wholesales and/or distributes
fresh or frozen dough or bakery products which is or may be competitive with or
adverse to the Company’s or its Affiliates (including, without limitation,
Asiago and Panera) business and which is within a one hundred (100) mile radius
of where the Company or its Affiliates (including, without limitation, Asiago
and Panera) is engaged in business or where the Company or its Affiliates
(including, without limitation, Asiago and Panera) is attempting to engage in
business or where the Company or its Affiliates (including, without limitation,
Asiago and Panera) may reasonably be expected to engage in business within the
twelve (12) months immediately following the end of the Term of Employment under
a Class B Member Employment Agreement or under a Class C Member Employment
Agreement, except that the direct or indirect ownership of five percent (5%) or
less of the stock of a company whose shares are listed on a national securities
exchange or are quoted on the National Association of Securities Dealers
Automated Quotation System shall not be deemed having or acquiring any such
interest; or

          (c) directly or indirectly being employed by, advising, consulting in,
or acting in any way as an agent for any entity: (a) which is a franchisee of
the Company or its Affiliates (including, without limitation, Asiago and
Panera), or (b) which was a franchisee of the Company or its Affiliates
(including, without limitation, Asiago and Panera) at any time within the twelve
(12) months immediately prior to the end of the Term of Employment under a
Class B Member Employment Agreement or under a Class C Member Employment
Agreement with the Company or its Affiliates (including, without limitation,
Asiago and Panera), or (c) which the Company or its Affiliates (including,
without limitation, Asiago and Panera) is and/or was attempting to secure as a
franchisee at any time within the twelve (12) months immediately prior to the
end of the Term of Employment under a Class B Member Employment Agreement or
under a Class C Member Employment Agreement with the Company or its Affiliates
(including, without limitation, Asiago and Panera), or (d) which the Company or
its Affiliates (including, without limitation, Asiago and Panera) may reasonably
be expected to secure as a franchisee at any time within the twelve (12) months
immediately following the end of the Term of Employment under a Class B Member
Employment Agreement or under a Class C Member Employment Agreement; or

          (d) having, or acquiring any interest in (whether as proprietor,
partner, stockholder, consultant, officer, director, or any type of principal
whatsoever) any entity: (a) which is a franchisee of the Company or its
Affiliates (including, without limitation, Asiago and Panera), or (b) which was
a franchisee of the Company or its Affiliates (including, without limitation,
Asiago and Panera) at any time within the twelve (12) months immediately prior
to the end of the Term of Employment under a Class B Member Employment Agreement
or under a Class C Member Employment Agreement with the

4



--------------------------------------------------------------------------------



 



Company or its Affiliates (including, without limitation, Asiago and Panera), or
(c) which the Company or its Affiliates (including, without limitation, Asiago
and Panera) is and/or was attempting to secure as a franchisee at any time
within the twelve (12) months immediately prior to the end of the Term of
Employment under a Class B Member Employment Agreement or under a Class C Member
Employment Agreement with the Company or its Affiliates (including, without
limitation, Asiago and Panera), or (d) which the Company or its Affiliates
(including, without limitation, Asiago and Panera) may reasonably be expected to
secure as a franchisee at any time within the twelve (12) months immediately
following the end of the Term of Employment under a Class B Member Employment
Agreement or under a Class C Member Employment Agreement, except that the direct
or indirect ownership of five percent (5%) or less of the stock of a company
whose shares are listed on a national securities exchange or are quoted on the
National Association of Securities Dealers Automated Quotation System shall not
be deemed having or acquiring any such interest.

          References to “the Company’s or its Affiliates (including, without
limitation, Asiago and Panera) business” and/or “where the Company or its
Affiliates (including, without limitation, Asiago and Panera) is engaged in
business” and/or “where the Company or its Affiliates (including, without
limitation, Asiago and Panera) is attempting to engage in business” and/or
“where the Company or its Affiliates (including, without limitation, Asiago and
Panera) may reasonably be expected to engage in business”, shall mean any and/or
all current and/or future franchisee operation(s) as well as any current and/or
future Company or its Affiliates (including, without limitation, Asiago and
Panera) operation(s).

     1.23 “Designated Bakery-Cafe” shall mean, a Bakery-Cafe owned and operated
by the Company and in which the Class B Member or a Class C Member is allocated
a Sharing Percentage in accordance with Section 3.1 or Section 3.2.

     1.24 “Economic Interest” shall mean the right to receive distributions of
the Company’s assets and allocations of income, gain, loss, deduction, credit
and similar items from the Company pursuant to this Agreement and the Act, but
shall not include any other rights of a Member, including, without limitation,
the right to vote or participate in the management of the Company.

     1.25 “Fiscal Year” shall mean the Company’s fiscal year, which shall end on
the last Saturday in December of each year, which fiscal year may be changed at
the discretion of the Manager.

     1.26 “Gross Sales” for any Bakery-Cafe shall mean, for any period, the
aggregate gross amount of all sales of food, beverages and other products and
merchandise sold and services rendered in connection with such Bakery-Cafe,
including monies derived from sales at or away from such Bakery-Cafe whether for
cash or credit, but excluding (i) all federal, state or municipal sales or
service taxes collected from customers and paid to the appropriate taxing
authorities; and (ii) all Company approved customer refunds and adjustments and
promotional discounts made by such Bakery-Cafe.

     1.27 “Management Fee” shall have the meaning set forth in Section 5.7.

     1.28 “Manager” shall mean Asiago, or such other Person as may be appointed
by the Class A Member.

     1.29 “Marks” shall mean the current and future tradenames, trademarks,
service marks, and trade dress used to identify the services and/or products
offered by Bakery-Cafes, including the marks “PANERA BREAD”, and the distinctive
building design and color scheme.

5



--------------------------------------------------------------------------------



 



     1.30 “Member” shall mean each Person who (a) is an initial signatory to
this Agreement, has been admitted to the Company as a Member in accordance with
the Certificate or this Agreement or is an Assignee who has become a Member in
accordance with Article VII, and (b) has not ceased to be a Member for any
reason.

     1.31 “Member Nonrecourse Debt” shall have the meaning ascribed to the term
“Partner Nonrecourse Debt” in Regulations Section 1.704-2 (b) (4).

     1.32 “Member Nonrecourse Deductions” shall mean items of Company loss,
deduction, or Code Section 705 (a) (2) (B) expenditures which are attributable
to Member Nonrecourse Debt.

     1.33 “Membership Interest” shall mean a Member’s entire interest in the
Company including the Member’s Economic Interest, the right to vote on or
participate in the management, and the right to receive information concerning
the business and affairs, of the Company.

     1.34 “Net Profits” and “Net Losses” shall mean the income, gain, loss and
deductions of the Company in the aggregate or separately stated, as appropriate,
determined in accordance with the method of accounting at the close of each
Fiscal Year on the Company’s information tax return filed for federal income tax
purposes, after taking into account, among other things, the Management Fee.

     1.35 “Nonrecourse Liability” shall have the meaning set forth in
Regulations Section 1.752-1 (a) (2).

     1.36 “Panera” shall mean PANERA, LLC, a Delaware limited liability company.

     1.37 “Period” shall mean any of the thirteen (13) four-week periods which
constitute the Company’s Fiscal Year.

     1.38 “Person” shall mean an individual, partnership, limited partnership,
limited liability company, corporation, trust, estate, association or any other
entity.

     1.39 “Proprietary Information” shall have the meaning set forth in Section
11.2.

     1.40 “Regulations” shall, unless the context clearly indicates otherwise,
mean the regulations in force as final or temporary that have been issued by the
U.S. Department of Treasury pursuant to its authority under the Code, and any
successor regulations.

     1.41 “Sharing Percentage” shall mean, with respect to a Designated
Bakery-Cafe, the following:

          (a) Except as provided in clause (d) below,       percent (     %) for
the Class B Member who is allocated a Sharing Percentage by the Manager in such
Designated Bakery-Cafe;

          (b) Except as provided in clause (d) below,       percent (     %) for
a Class C Member who is allocated a Sharing Percentage by the Manager in such
Designated Bakery-Cafe;

          (c) for the Class A Member, a percentage equal to one hundred percent
(100%) less the sum of the allocated Sharing Percentages for the Class B Member
and a Class C Member, if any, for such Designated Bakery-Cafe; and

6



--------------------------------------------------------------------------------



 



          (d) zero percent (0%) for any Class C Member who is not allocated a
Sharing Percentage by the Manager in such Designated Bakery-Cafe, or for the
Class B Member if either Asiago or the Class B Member exercises a right under
Article VII to purchase or sell the Class B Member’s interest in such Designated
Bakery-Cafe.

     1.42 “System” shall mean the business methods, designs and arrangements for
developing and operating Bakery-Cafes, which include the Marks, building design
and layouts, equipment, ingredients, recipes, methods of preparation and
specifications for authorized food products, methods of inventory control and
certain operating and business standards and policies, all of which may be
improved, further developed, or otherwise modified from time to time.

     1.43 “Tax Matters Partner” (as defined in Code Section 6231) shall be
Asiago or its successor as designated pursuant to Section 8.8.

ARTICLE II

ORGANIZATIONAL MATTERS

     2.1 Formation. The Members have formed a Delaware limited liability company
under the laws of the State of Delaware by filing the Certificate with the
Delaware Secretary of State and entering into this Agreement. The rights and
liabilities of the Members shall be determined pursuant to the Act and this
Agreement. To the extent that the rights or obligations of any Member are
different by reason of any provision of this Agreement than they would be in the
absence of such provision, this Agreement shall, to the extent permitted by the
Act, control.

     2.2 Name. The name of the Company shall be “     , LLC”. The business of
the Company may be conducted under that name or, upon compliance with applicable
laws, any other name that the Manager deems appropriate or advisable. The
Manager shall file any fictitious name certificates and similar filings, and any
amendments thereto, that the Manager considers appropriate or advisable.

     2.3 Term. The term of this Agreement commenced on the filing of the
Certificate and shall continue indefinitely, unless extended or sooner
terminated as hereinafter provided.

     2.4 Office and Agent. The Company shall continuously maintain a registered
office and agent in the State of Delaware. The principal office of the Company
shall be at 6710 Clayton Road, Richmond Heights, Missouri 63117, or at such
other place as the Manager may determine. The Company may also have such
offices, anywhere within and without the State of Delaware, as the Manager may
determine from time to time, or the business of the Company may require. The
registered agent shall be as stated in the Certificate or as otherwise
determined by the Manager.

     2.5 Addresses of the Members and the Manager. The respective addresses of
the Members and the Manager are set forth on Exhibit A. A Member may change its
address upon notice thereof to the Manager.

     2.6 Purpose and Business of the Company. The purpose of the Company is to
engage in any lawful activity for which a limited liability company may be
organized under the Act.

7



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, without the consent of all of the Members,
the Company shall not engage in any business other than the following:

          A. The acquisition, development, ownership, management, operation and
sale of such number of Bakery-Cafe locations as shall be determined by the
Class A Member in its sole discretion; and

          B. Such other activities directly related to and in furtherance of the
foregoing business as may be necessary, advisable, or appropriate, in the
reasonable opinion of the Manager.

ARTICLE III

CAPITAL CONTRIBUTIONS

     3.1 Initial Capital Contributions.

          A. Class A Member. As its initial Capital Contribution, the Class A
Member shall, concurrent with the execution of this Agreement by the Class A
Member, contribute       Dollars ($     ), and shall receive a corresponding
credit to its Capital Account.

          B. Class B Member. The Class B Member shall, concurrent with the
admission of such Person as a Class B Member and his execution of this
Agreement, contribute       Dollars ($     ), and shall receive a corresponding
credit to his Capital Account. At the time the Class B Member executes this
Agreement, the Manager shall allocate to the Class B Member a Sharing Percentage
in a Designated Bakery-Cafe and shall modify Exhibit B hereto to reflect the
Sharing Percentages of the Members with respect to such Designated Bakery-Cafe.

          C. Class C Members. Each Class C Member shall, concurrent with the
admission of such Person as a Class C Member and his execution of this
Agreement, contribute       Dollars ($     ), and shall receive a corresponding
credit to his Capital Account. At the time each Class C Member executes this
Agreement, the Manager shall allocate to such Class C Member a Sharing
Percentage in a Designated Bakery-Cafe and shall modify Exhibit C hereto to
reflect the Sharing Percentages of the Members with respect to such Designated
Bakery-Cafe.

     3.2 Additional Capital Contributions.

          A. Class A Member. The Class A Member shall make additional Capital
Contributions to the Company, as the Class A Member deems appropriate. The
Class A Member shall receive a credit to its Capital Account in the amount of
any additional capital so contributed to the Company.

          B. Class B Member. From time to time, the Manager shall notify the
Class B Member of the Company’s intention to develop a Bakery-Cafe at a
specified location (which shall constitute a Designated Bakery-Cafe). Within
thirty (30) days of the delivery of such notice, the Class B Member shall make
an additional Capital Contribution of       Dollars ($     ) to the Company. If
such Capital Contribution is so made within such thirty (30) days, the Class B
Member shall receive a credit to his Capital Account in the amount of the
additional capital so contributed, and the Manager shall allocate to such
Class B Member a Sharing Percentage in such Designated

8



--------------------------------------------------------------------------------



 



Bakery-Cafe and shall modify Exhibit B hereto to reflect such allocation. The
Class B Member acknowledges that (i) no representation, warranty, guarantee or
assurance has been made with respect to the number of Designated Bakery-Cafes in
which the Class B Member may be allocated a Sharing Percentage and (ii) the
failure by the Class B Member to timely make any Capital Contributions hereunder
constitutes “Cause” for termination under the Class B Member Employment
Agreement and adversely affects the purchase price payable for the Class B
Member’s Membership Interest under the purchase rights and obligations set forth
in the Class B Member Employment Agreement.

          C. Class C Members. The Class C Members shall have no right to make
any additional Capital Contributions.

          D. No Further Capital Contributions Required. Except as provided in
Section 3.1, Section 3.2 A and Section 3.2 B, no Member shall be required to
make any additional Capital Contributions. To the extent approved by the
Manager, from time to time, the Class A Member may be permitted to make loans to
Company (but is under no obligation to do so), if the Manager determines that
such loans to the Company are necessary or appropriate for the conduct of the
Company’s business. In that event, the Class B Member and the Class C Members
shall have no right to participate in such loans.

     3.3 Capital Accounts. The Company shall establish and maintain an
individual Capital Account for each Member in accordance with Regulations
Section 1.704-1 (b) (2) (iv). If a Member transfers all or a part of its
Membership Interest in accordance with this Agreement, such Member’s Capital
Account attributable to the transferred Membership Interest shall carry over to
the new owner of such Membership Interest pursuant to Regulations Section
1.704-1 (b) (2) (iv) (1).

     3.4 No Interest on Capital Contributions. No Member shall be entitled to
receive any interest on its Capital Contributions.

ARTICLE IV

MEMBERS

     4.1 Limited Liability. Except as expressly set forth in this Agreement or
required by law, no Member shall be personally liable, or shall be obligated to
provide a guaranty or indemnity, for any debt, obligation, or liability of the
Company, whether that liability or obligation arises in contract, tort, or
otherwise.

     4.2 Admission of Members. The Manager may admit to the Company the Class B
Member and such number of Class C Members (if not admitted as of the initial
execution of this Agreement by the Class A Member) as the Manager deems
appropriate in its sole discretion. Each Person admitted as the Class B Member
or a Class C Member shall sign a counterpart of this Agreement as a Member and
the names and addresses of the Members shall be set forth on Exhibit A, and the
Sharing Percentages for Designated Bakery-Cafes shall be set forth on Exhibit B,
and such Exhibits shall be updated or modified as the Class B Member and Class C
Members are admitted. The Manager also may admit additional Members on such
terms as are determined by the Manager so long as such terms shall not adversely
affect the Net Profits, Net Losses and distribution rights of the Class B Member
and the Class C Members without their prior consent. Notwithstanding the
foregoing, Assignees may only be admitted as substitute Members in accordance
with Article VII.

9



--------------------------------------------------------------------------------



 



     4.3 Withdrawals or Resignations. No Member may withdraw or resign from the
Company. The Bankruptcy of a Member shall not result in a Member ceasing to be a
Member of the Company.

     4.4 Termination of Membership Interest. Upon the transfer of the Membership
Interest of the Class B Member or any Class C Member in violation of
Article VII, the Membership Interest of such Member shall be terminated by the
Manager and thereafter that Member shall be an Assignee only. Each Member
acknowledges and agrees that such termination of a Membership Interest upon the
occurrence of the foregoing event is not unreasonable under the circumstances
existing as of the date hereof.

     4.5 Transactions With The Company. A Member or Affiliate of a Member may
lend money to and transact other business with the Company (including, without
limitation, the purchase, sale, lease, or exchange of any property or the
rendering of any service, or the establishment of any salary, other
compensation, or other terms of employment) on such terms as the Manager
determines are reasonable. Subject to other applicable law, such Member has the
same rights and obligations with respect thereto as a Person who is not a
Member.

     4.6 Remuneration To Members. Except as otherwise specifically provided in
this Agreement or approved by the Manager, no Member is entitled to remuneration
for acting in the Company business.

     4.7 Members Are Not Agents. Pursuant to Section 5.1 and the Certificate,
the management of the Company is vested in the Manager. The Members shall have
no power to participate in the management of the Company except as expressly
authorized to do so by this Agreement, or by the Manager, or except as expressly
required by the Act. No Member, acting solely in the capacity of a Member, is an
agent of the Company nor does any Member, unless expressly and duly authorized
in writing to do so by the Manager, have any power or authority to bind or act
on behalf of the Company in any way, to pledge its credit, to execute any
instrument on its behalf or to render it liable for any purpose.

     4.8 Voting Rights. Except as expressly provided in Section 5.2 B, the
Class B Member and the Class C Members shall have no voting, approval or consent
rights. Except as otherwise set forth in this Agreement, in all matters in which
a vote, approval or consent of the Members is required, a vote, consent or
approval of the Class A Member shall be sufficient to authorize or approve such
act. All votes, approvals or consents of a Member may be given or withheld,
conditioned or delayed as the Members may determine in their sole and absolute
discretion and each Member may vote, approve or consent to any matter without
regard to whether such matter furthers the Member’s self-interest or may present
a conflict of interest for such Member.

     4.9 Meetings of Members. No annual or regular meetings of Members are
required. Meetings of the Members may be requested only by the Class A Member
holding more than twenty percent (20%) of the Percentage Interests for the
purpose of addressing any matters on which all of the Members may vote by
delivery of a request to hold a meeting to the Manager. Within fourteen (14)
days of receiving such request, the Manager shall call for a meeting to be held
not less than seven (7) nor more than sixty (60) days after such receipt and
shall deliver written notice of the meeting to each Member. The notice shall
specify the place, date and hour of the meeting and the general nature of the
business to be transacted.

     The actions taken at any meeting of Members however called and noticed, and
wherever held, have the same validity as if taken at a meeting duly held after
regular call and notice, if a quorum is

10



--------------------------------------------------------------------------------



 



present either in person or by proxy, and if, either before or after the
meeting, each of the Members entitled to vote, who was not present in person or
by proxy, signs a written waiver of notice or consents to the holding of the
meeting or approves the minutes of the meeting. All such waivers, consents or
approvals shall be filed with the Company records or made a part of the minutes
of the meeting.

     Any action that may be taken at a meeting of Members may be taken without a
meeting, if a consent in writing setting forth the action so taken, is signed
and delivered to the Company within sixty (60) days of the record date for that
action by Members having not less than the minimum number of votes that would be
necessary to authorize or take that action at a meeting at which all Members
entitled to vote on that action at a meeting were present and voted. All such
consents shall be filed with the Manager or the secretary, if any, of the
Company and shall be maintained in the Company records. Any Member giving a
written consent, or the Member’s proxy holders, may revoke the consent by a
writing received by the Manager or secretary, if any, of the Company before
written consents of the number of votes required to authorize the proposed
action have been filed.

     Notwithstanding anything to the contrary contained herein, a meeting does
not need to be held regarding, and the Class B Member and Class C Members do not
need to be notified of, any action that is subject to the vote, approval or
consent of only the Class A Member.

ARTICLE V

MANAGEMENT AND CONTROL OF THE COMPANY

     5.1 Management of the Company by Manager. The Company shall have one (1)
manager (as such term as defined in the Act), who shall initially be Asiago and
shall be referred to herein as the “Manager”. The Class A Member may remove or
replace the Manager at any time or from time-to-time.

     The business, property and affairs of the Company shall be managed
exclusively by the Manager. Except for situations in which the approval of the
Class A Member, or all of the Members, is expressly required by this Agreement,
the Manager shall have full, complete and exclusive authority, power, and
discretion to manage and control the business, property and affairs of the
Company, to make all decisions regarding those matters, and to perform any and
all other acts or activities customary or incident to the management of the
Company’s business, property and affairs. The Manager is authorized to endorse
checks, drafts, and other evidence of indebtedness made payable to the order of
the Company, sign all checks, drafts, and other instruments obligating the
Company to pay money, sign contracts and obligations on behalf of the Company,
and may authorize other Persons with the right to do the foregoing.

     5.2 Powers of Manager.

          A. Powers of Manager. Without limiting the generality of Section 5.1,
but subject to Section 5.2 B and to the express limitations set forth elsewhere
in this Agreement, the Manager shall have all necessary powers to manage and
carry out the purposes, business, property, and affairs of the Company,
including, without limitation, the power to:

11



--------------------------------------------------------------------------------



 



               (i) develop, acquire, purchase, lease, operate, renovate,
improve, alter, rebuild, demolish, replace, and own the Bakery-Cafes and any
other real property and any other personal property or assets that the Manager
determines is necessary or appropriate or in the interest of the business of the
Company;

               (ii) admit Persons as the Class B Member and the Class C Members,
request additional Capital Contributions from the Class B Member as described in
Section 3.2 B, determine the Designated Bakery-Cafe in which the Class B Member
or a Class C Member may be allocated a Sharing Percentage, and allocate Sharing
Percentages to the Class B Member and the Class C Members.

               (iii) sell, exchange, lease, or otherwise dispose of the
Bakery-Cafe and other property and assets owned by the Company, or any part
thereof, or any interest therein;

               (iv) borrow money from any party, issue evidences of indebtedness
in connection therewith, refinance, increase the amount of, modify, amend, or
change the terms of, or extend the time for the payment of any indebtedness or
obligation of the Company, and secure such indebtedness by mortgage, deed of
trust, pledge, security interest, or other lien on Company assets;

               (v) sue on, defend, or compromise any and all claims or
liabilities in favor of or against the Company; submit any or all such claims or
liabilities to arbitration; and confess a judgment against the Company in
connection with any litigation in which the Company is involved (other than
relating to the Members or its Affiliates);

               (vi) retain legal counsel, auditors, and other professionals in
connection with the Company business and to pay therefor such remuneration as
the Manager may determine; and

               (vii) delegate the right to exercise any of the foregoing powers
to any of its employees or any other Person.

          B. Limitations on Power of Manager. Notwithstanding any other
provisions of this Agreement, the Manager shall not have authority hereunder to
cause the Company to engage in the following transactions without first
obtaining the affirmative vote or written consent of each of the Members;

               (i) The merger of the Company with another Person if the Class B
Member or any Class C Member would be required to become a general partner in a
merger with a general or limited partnership without his express written
consent; and

               (ii) An alteration of the primary purpose or business of the
Company as set forth in Section 2.6.

     5.3 Performance of Duties; Liability of Manager. Notwithstanding any other
provision of this Agreement, whether express or implied, neither the Manager, an
Affiliate of the Manager or any officer, employee or agent of the Manager shall
be liable to the Company or any Member or any agent or Affiliate of any Member
for any act or omission taken or omitted in good faith by the Manager or other
Person, unless and then only to the extent that such act or omission constituted
fraud, willful violation of applicable law, or willful violation of this
Agreement. To the extent permitted by applicable law, the Company and the
Members waive any and all rights any of them may have to recover punitive
damages from the Company or the Manager, any Affiliate of the Manager or any
officer, employee or agent of the Manager.

12



--------------------------------------------------------------------------------



 



     Under no circumstances will any member, Manager, officer, employee, agent,
or other Affiliate of the Manager have any personal liability for any liability
or obligation of the Company (whether on a theory of alter ego, piercing the
company veil, or otherwise) and any recourse permitted under this Agreement or
otherwise of the Members, any former Member, and the Company against the Manager
shall be limited to the assets of the Manager.

     To the extent that, at law or in equity, the Manager or its Affiliates have
duties (including fiduciary duties) and liabilities relating thereto to the
Company or to a Member, the Manager acting under this Agreement and any other
Affiliates of the Manager acting in connection with the Company’s business or
affairs shall not be liable to the Company or to any such Member for its good
faith reliance on the provisions of this Agreement. The provisions of this
Agreement, to the extent that they restrict, reduce or eliminate the duties and
liabilities of the Manager or its Affiliates otherwise existing at law or in
equity, are agreed by the Members to replace such other duties and liabilities
of the Manager and its Affiliates. The Manager and its Affiliates shall be fully
protected in relying in good faith upon information, opinions, reports, or
statements presented to the Company by any Person as to matters the Manager or
such Affiliates reasonably believe are within such other Person’s professional
or expert competence and who has been selected with reasonable care by or on
behalf of the Company. The Manager and its Affiliates, officers, employees and
agents do not violate any duty or obligation hereunder merely because approving
or disapproving a matter, taking an action or engaging in any conduct furthers
the interest of the Manager, its Affiliates, officers, employees and agents, or
may be detrimental to the interest of the Class B Member or the Class C Members.

     5.4 Devotion of Time. The Manager is not obligated to devote all of its
time or business efforts to the affairs of the Company. The Manager shall devote
whatever time, effort, and skill as it deems appropriate for the operation of
the Company.

     5.5 Competing Activities. Asiago, both as the Class A Member and as the
Manager, and its members, managers, shareholders, directors, officers, agents,
employees and Affiliates may engage or invest in, independently or with others,
any Competitive Activities. Without limiting the foregoing, Asiago and such
parties may develop, own, operate, manage, franchise, license or invest in other
Bakery-Cafes, even if such Bakery-Cafes may be in a location near the Company’s
Bakery-Cafe, or which otherwise competes with or has an adverse impact upon, the
Company’s Bakery-Cafe. Neither the Company nor any other Member shall have any
right in or to such other ventures or activities or to the income or proceeds
derived therefrom. Asiago, both as the Class A Member and the Manager, and its
Affiliates shall not be obligated to present any investment opportunity or
prospective economic advantage to the Company, even if the opportunity is of the
character that, if presented to the Company, could be taken by the Company and
such party shall have the right to hold any investment opportunity or
prospective economic advantage for its own account or to recommend such
opportunity to Persons other than the Company. The Members acknowledge that
Asiago and its Affiliates own and/or manage other businesses, including
businesses that compete with the Company and for the Manager’s time. The Members
hereby waive any and all rights and claims which they may otherwise have against
Asiago and its members, managers, shareholders, directors, officers, agents,
employees and Affiliates as a result of any of such activities.

     5.6 Transactions between the Company and the Manager. Notwithstanding that
it may constitute a conflict of interest, the Manager may, and may cause its
Affiliates to, engage in any transaction (including, without limitation, the
purchase, sale, lease, or exchange of any property or the rendering of any
service, or the establishment of any salary, other compensation, or other terms
of employment) with the Company on such terms as the Manager deems reasonable.

13



--------------------------------------------------------------------------------



 



     5.7 Payments to Manager or its Affiliates. As the Manager, Asiago shall
utilize its personnel (or personnel of its Affiliates) to provide the following
services (among others): accounting; contract administration and employment
administration; benefit and payroll administration; information technology
administration; research and development; development services; purchasing
administration and tax preparation. In consideration of such services, the
Company shall pay to Asiago a management fee equal to      percent (     %) of
Gross Sales for each Bakery-Cafe owned by the Company. The Company also shall
pay or reimburse the Manager, for all direct or indirect costs that it or its
Affiliates may incur with respect to the Bakery-Cafes or the operation of the
Company. In addition, the Company shall pay the Manager or Affiliates of the
Manager for products sold to the Company and shall reimburse the Manager and its
Affiliates for non-routine or extraordinary costs incurred or those services
which the Manager determines should instead be rendered by third parties,
including without limitation, costs for outside legal counsel, accountants and
consultants for each Bakery-Cafe owned by the Company. The Company shall also
pay or reimburse the Manager or its Affiliates for organizational expenses
(including, without limitation, legal and accounting fees and costs) incurred to
form the Company and prepare and file the Certificate and this Agreement.

     5.8 Officers. The Manager may appoint, remove and replace officers at any
time. The officers shall exercise such powers and perform such duties as shall
be determined from time-to-time by the Manager. The salaries of all officers
shall be determined from time-to-time by the Manager.

     5.9 Limited Liability. No Person who is a Manager or officer or both a
Manager and officer of the Company shall be personally liable under any judgment
of a court, or in any other manner, for any debt, obligation, or liability of
the Company, whether that liability or obligation arises in contract, tort, or
otherwise, solely by reason of being a Manager or officer or both a Manager and
officer of the Company.

ARTICLE VI

ALLOCATIONS OF NET PROFITS AND
NET LOSSES AND DISTRIBUTIONS

     6.1 Allocations of Net Profit and Net Loss.

          A. Net Loss.

               (1) Operations. Net Loss (other than Net Loss with respect to a
closing, sale or other disposition of a Designated Bakery-Cafe) shall be
allocated to the Class A Member. If the Net Profit allocated to the Class B
Member and the Class C Members pursuant to Section 6.1 B (1) exceeds the Net
Profit, the amount of such excess (or if there was no Net Profit, the entire
amount so allocated to the Class B Member and the Class C Members) shall be
allocated to the Class A Member as Net Loss.

               (2) Disposition. Net Loss with respect to a closing, sale or
other disposition of a Designated Bakery-Cafe shall first be allocated to the
Class A Member until its Capital Account balance is zero and then any remaining
Net Loss to the Class B Member and the Class C Member, if any, who have been
allocated a Sharing Percentage of more than zero percent (0%) in such Designated
Bakery-Cafe, in proportion to their Sharing Percentages.

14



--------------------------------------------------------------------------------



 



               (3) Deficit Capital Accounts. Notwithstanding the previous
subsections, loss allocations to a Member shall be made only to the extent that
such loss allocations will not create a deficit Capital Account balance for that
Member in excess of an amount, if any, equal to such Member’s share of Company
Minimum Gain. Any loss not allocated to a Member because of the foregoing
provision shall be allocated to the other Members (to the extent the other
Members are not limited in respect of the allocation of losses under this
Section 6.1 A). Any loss reallocated under this Section 6.1 A shall be taken
into account in computing subsequent allocations of income and losses allocated
to each Member pursuant to this Article VI, to the extent possible, shall be
equal to the net amount that would have been allocated to each such Member
pursuant to this Article VI if no reallocation of losses had occurred under this
Section 6.1 A.

          B. Net Profit.

               (1) Operations. Net Profit (other than Net Profit with respect to
a closing, sale or other disposition of a Designated Bakery-Cafe) shall be
allocated to Members as follows:

               (a) first, to the Class B Member, with respect to each
Bakery-Cafe in which the Class B Member has a Sharing Percentage of more than
zero percent (0%), an amount equal to: (a) the Adjusted Bakery-Cafe Net Profit
for such Bakery-Cafe during such period multiplied by the Applicable Net Profit
Allocation Percentage in effect from time to time during such period, minus (b)
the product of $      and the number of calendar days in such period;

               (b) then, to each Class C Member, with respect to the Bakery-Cafe
in which such Class C Member has a Sharing Percentage of more than zero percent
(0%), an amount equal to: (a) the Bakery-Cafe Net Profit for such Bakery-Cafe
during such period multiplied by       percent (     %), minus (b) the product
of $      and the number of calendar days in such period; and

               (c) any remaining Net Profit to the Class A Member.

     Notwithstanding the previous subsections: (i) the Class B Member shall
receive no further allocations of Net Profit for any period commencing after the
occurrence of any event giving rise to a purchase right under Article VII, and
(ii) a Class C Member shall receive no further allocations of Net Profit for any
period commencing after the occurrence of any event giving rise to a purchase
right under Article VII with respect to such Class C Member’s Membership
Interest.

               (2) Disposition. Net Profit with respect to a closing, sale or
other disposition of a Designated Bakery-Cafe shall be allocated to the Class A
Member and, if any, the Class B Member and the Class C Member who have been
allocated Sharing Percentages of more than zero percent (0%), in such Designated
Bakery-Cafe, in proportion to their Sharing Percentages with respect to such
Designated Bakery-Cafe provided, however, that if such closing, sale or other
disposition of a Designated Bakery-Cafe occurs within five (5) years of the
opening of such Designated Bakery-Cafe, such Class B Member and such Class C
Member shall instead be allocated Net Profits in an amount equal to simple
interest on       Dollars ($     ) at the rate of five percent (5%) per annum
from the date such Member made his capital contribution to the Company with
respect to such Designated Bakery-Cafe until the date of such closing, sale or
other disposition.

          C. Acknowledgment of Special Allocation. The allocations set forth in
Sections 6.1A and 6.1B are to be made without reference to the aggregate Net
Profit or Net Loss. The Members acknowledge that, as a result of such
allocations:

15



--------------------------------------------------------------------------------



 



               (i) the amount allocated pursuant to Section 6.1 B shall reduce
the Net Profit or increase the Net Loss otherwise allocable to the Class A
Member, and could result in Net Loss being allocated to the Class A Member even
though the Company otherwise would have a Net Profit; and

               (ii) the Class A Member may receive an allocation of Net Loss
pursuant to Section 6.1 A during a period in which Net Profit is allocated to
the Class B Member and the Class C Members pursuant to Section 6.1 B.

     6.2 Special Allocations. Notwithstanding Section 6.1:

          A. Minimum Gain Chargeback. If there is a net decrease in Company
Minimum Gain during any Fiscal Year, each Member shall be specially allocated
items of Company income and gain for such Fiscal Year (and, if necessary, in
subsequent fiscal years) in an amount equal to the portion of such Member’s
share of the net decrease in Company Minimum Gain that is allocable to the
disposition of Company property subject to a Nonrecourse Liability, which share
of such net decrease shall be determined in accordance with Regulations
Section 1.704-2 (g) (2). Allocations pursuant to this Section 6.2 A shall be
made in proportion to the amounts required to be allocated to each Member under
this Section 6.2 A. The items to be so allocated shall be determined in
accordance with Regulations Section 1.704-2 (f). This Section 6.2 A is intended
to comply with the minimum gain chargeback requirement contained in Regulations
Section 1.704-2 (f) and shall be interpreted consistently therewith.

          B. Chargeback of Minimum Gain Attributable to Member Nonrecourse Debt.
If there is a net decrease in Company Minimum Gain attributable to a Member
Nonrecourse Debt, during any Fiscal Year, each member who has a share of the
Company Minimum Gain attributable to such Member Nonrecourse Debt (which share
shall be determined in accordance with Regulations Section 1.704-2 (i) (5))
shall be specially allocated items of Company income and gain for such Fiscal
Year (and, if necessary, in subsequent Fiscal Years) in an amount equal to that
portion of such Member’s share of the net decrease in Company Minimum Gain
attributable to such Member Nonrecourse Debt that is allocable to the
disposition of Company property subject to such Member Nonrecourse Debt (which
share of such net decrease shall be determined in accordance with Regulations
Section 1.704-2 (i) (5)). Allocations pursuant to this Section 6.2 B shall be
made in proportion to the amounts required to be allocated to each Member under
this Section 6.2 B. The items to be so allocated shall be determined in
accordance with Regulations Section 1.704-2 (i) (4). This Section 6.2 B is
intended to comply with the minimum gain chargeback requirement contained in
Regulations Section 1.704-2 (i) (4) and shall be interpreted consistently
therewith.

          C. Nonrecourse Deductions. Any nonrecourse deductions (as defined in
Regulations Section 1.704-2 (b) (1)) for any Fiscal Year or other period shall
be specially allocated to the Members in proportion to their Percentage
Interests.

          D. Member Nonrecourse Deductions. Those items of Company loss,
deduction, or Code Section 705 (a) (2) (B) expenditures which are attributable
to Member Nonrecourse Debt for any Fiscal Year or other period shall be
specially allocated to the Member who bears the economic risk of loss with
respect to the Member Nonrecourse Debt to which such items are attributable in
accordance with Regulations Section 1.704-2 (i).

          E. Qualified Income Offset. If a Member unexpectedly receives any
adjustments, allocations, or distributions described in Regulations Section
1.704-1 (b) (2) (ii) (d) (4), Regulations Section 1.704-1 (b) (2) (ii) (d) (5)
or Regulations Section 1.704-1 (b) (2) (ii) (d) (6), or any other event

16



--------------------------------------------------------------------------------



 



creates a deficit balance in such Member’s Capital Account in excess of such
Member’s share of Company Minimum Gain, items of Company income and gain shall
be specially allocated to such Member in an amount and manner sufficient to
eliminate such excess deficit balance as quickly as possible. Any special
allocations of items of income and gain pursuant to this Section 6.2 E shall be
taken into account in computing subsequent allocations of income and gain
pursuant to this Article VI so that the net amount of any item so allocated and
the income, gain, and losses allocated to each Member pursuant to this Article
VI to the extent possible, shall be equal to the net amount that would have been
allocated to each such Member pursuant to the provisions of this Article VI if
such unexpected adjustments, allocations, or distributions had not occurred.

     6.3 Code Section 704 (c) Allocations. Notwithstanding any other provision
in this Article VI, in accordance with Code Section 704 (c) and the Regulations
promulgated thereunder, income, gain, loss, and deduction with respect to any
property contributed to the capital of the Company shall, solely for tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted basis of such property to the Company for federal income
tax purposes and its fair market value on the date of contribution. Allocations
pursuant to this Section 6.3 are solely for purposes of federal, state and local
taxes. As such, they shall not affect or in any way be taken into account in
computing a Member’s Capital Account or share of profits, losses, or other items
of distributions pursuant to any provision of this Agreement.

     6.4 Allocation of Net Profits and Losses and Distributions in Respect of a
Transferred Interest. If any Economic Interest is transferred, or is increased
or decreased by reason of the admission of a new Member or otherwise, during any
Fiscal Year of the Company, Net Profit or Net Loss for such Fiscal Year shall be
assigned pro rata to each day in the particular period of such Fiscal Year to
which such item is attributable (i.e., the day on or during which it is accrued
or otherwise incurred) and the amount of each such item so assigned to any such
day shall be allocated to the Member or Assignee based upon its respective
Economic Interest at the close of such day.

     However, for the purpose of accounting convenience and simplicity, the
Company shall treat a transfer of, or an increase or decrease in, an Economic
Interest which occurs at any time during a semi-monthly period (commencing with
the semi-monthly period including the date hereof) as having been consummated on
the last day of such semi-monthly period, regardless of when during such
semi-monthly period such transfer, increase, of decrease actually occurs (i.e.,
sales and dispositions made during the first fifteen (15) days of any month will
be deemed to have been made on the 15th day of the month).

     Notwithstanding any provision above to the contrary, gain or loss of the
Company realized in connection with a sale or other disposition of any of the
assets of the Company shall be allocated solely to the parties owning Economic
Interests as of the date such sale or other disposition occurs.

17



--------------------------------------------------------------------------------



 



     6.5 Distributions.

          A. Operations. Subject to applicable law and any limitations contained
elsewhere in this Agreement, the Manager shall make distributions as follows:

               i. as to the Class B Member:

                    a. prior to the occurrence of an event giving rise to a
purchase right under Article VII, with respect to each Bakery-Cafe in which the
Class B Member has a Sharing Percentage of more than zero percent (0%), an
amount equal to: (a) the Adjusted Bakery-Cafe Net Profit of such Bakery-Cafe
during such period multiplied by the Applicable Net Profit Allocation Percentage
in effect from time to time during such period, minus (b) the product of $      
and the number of calendar days in such period;

                    b. the share of the Adjusted Bakery-Cafe Net Profits with
respect to each Period (each a “Distribution Period”), shall be distributed to
the Class B Member at the end of the immediately succeeding Distribution Period,
except that the share of the Adjusted Bakery-Cafe Net Profits distributable with
respect to the last Distribution Period prior to the occurrence of an event
giving rise to a purchase right under Article VII, shall be distributed at the
end of the first full payroll period immediately succeeding the date of such
event. The share of Adjusted Bakery-Cafe Net Profits shall be calculated on an
aggregate basis prior to the occurrence of an event giving rise to a purchase
right under Article VII, and on any distribution date (whether during or after
the occurrence of such event), the Class B Member shall only be entitled to
receive the difference between the aggregate share of Adjusted Bakery-Cafe Net
Profits distributable prior to the occurrence of an event giving rise to a
purchase right under Article VII through the end of the applicable Distribution
Period and the aggregate share of Adjusted Bakery-Cafe Net Profits distributed
by Company to the Class B Member through the end of the applicable Distribution
Period. Any change in the Applicable Net Profit Allocation Percentage shall not
affect the calculation of the share of Adjusted Bakery-Cafe Net Profits for any
Distribution Period prior to the date of such change. If following the
occurrence of an event giving rise to a purchase right under Article VII, the
aggregate share of Adjusted Bakery-Cafe Net Profits distributed hereunder
exceeds the aggregate share of Adjusted Bakery-Cafe Net Profits distributable
under this Section (other than as a result of a distribution or calculation
error by the Company or the Manager), the Class B Member shall have no
obligation to refund such excess to Asiago;

                    c. notwithstanding anything to the contrary contained
herein, the Class B Member shall have no right to receive any share of Adjusted
Bakery-Cafe Net Profits under this Section 6.5 A with respect to a Bakery-Cafe
during any period in which the Class B Member does not have a Sharing Percentage
of more than zero percent (0%) in such Bakery-Cafe.

18



--------------------------------------------------------------------------------



 



                         d. except as herein provided and provided in
Section 6.5 B or Section 9.4, the Class B Member shall not have any right to
receive distributions from the Company; and

                    ii. as to any Class C Member:

                         a. prior to the occurrence of an event giving rise to a
purchase right under Article VII, with respect to the Bakery-Cafe in which a
Class C Member has a Sharing Percentage of more than zero percent (0%), an
amount equal to: (a) the Bakery-Cafe Net Profit of the Bakery-Cafe during such
period multiplied by       percent (     %), minus (b) the product of      
$      and the number of calendar days in such period;

                         b. the share of the Bakery-Cafe Net Profits for a
Class C Member with respect to any Distribution Period shall be distributed to
such Class C Member at the end of the immediately succeeding Distribution
Period, except that the share of the Bakery-Cafe Net Profits distributable with
respect to the last Distribution Period prior to the occurrence of an event
giving rise to a purchase right under Article VII with respect to such Class C
Member’s Membership Interest, shall be distributed at the end of the first full
payroll period immediately succeeding the date of such event. The share of
Bakery-Cafe Net Profits for each Class C Member shall be calculated on an
aggregate basis prior to the occurrence of an event giving rise to a purchase
right under Article VII with respect to such Class C Member’s Membership
Interest, and on any distribution date (whether during or after the occurrence
of such event), such Class C Member shall only be entitled to receive the
difference between the aggregate share of Bakery-Cafe Net Profits distributable
prior to the occurrence of an event giving rise to a purchase right under
Article VII through the end of the applicable Distribution Period and the
aggregate share of Bakery-Cafe Net Profits distributed by Company to such
Class C Member through the end of the applicable Distribution Period. If
following the occurrence of an event giving rise to a purchase right under
Article VII with respect to such Class C Member’s Membership Interest, the
aggregate share of Bakery-Cafe Net Profits distributed hereunder to such Class C
Member exceeds the aggregate share of Bakery-Cafe Net Profits distributable
under this Section to such Class C Member (other than as a result of a
distribution or calculation error by the Company or the Manager), such Class C
Member shall have no obligation to refund such excess to Asiago;

                         c. notwithstanding anything to the contrary contained
herein, a Class C Member shall have no right to receive any share of Bakery-Cafe
Net Profits under this Section 6.5 A with respect to a Bakery-Cafe during any
period in which such Class C Member does not have a Sharing Percentage of more
than zero percent (0%) in such Bakery-Cafe;

                         d. except as herein provided and provided in
Section 6.5 B or Section 9.4, a Class C Member shall not have any right to
receive distributions from the Company; and

                    iii. to the Class A Member as the Manager deems appropriate
in its sole discretion.

                    Except as herein provided and provided in Section 6.5 B or
Section 9.4, the Class B Member and the Class C Members shall not have any right
to receive distributions from the Company.

19



--------------------------------------------------------------------------------



 



          B. Dispositions. Within thirty (30) days following the closing of a
Designated Bakery-Cafe or the closing of a sale or other disposition of a
Designated Bakery-Cafe, the Manager shall distribute the net proceeds from such
disposition to the Class A Member and, if any, the Class B Member and the Class
C Member who have been allocated Net Profit with respect to the disposition of
such Designated Bakery-Cafe, in proportion to their Sharing Percentages with
respect to such Designated Bakery-Cafe; provided however, that the distribution
hereunder to such Class B Member or such Class C Member shall not exceed the sum
of       Dollars ($     ) and the Net Profit allocated to such Member with
respect to such disposition, and any excess amount shall instead be distributed
to the Class A Member.

          C. Holders of Record. All such distributions shall be made only to the
Persons who, according to the books and records of the Company, are the holders
of record of the Economic Interests in respect of which such distributions are
made on the actual date of distribution. Subject to Section 6.7, neither the
Company nor the Manager shall incur any liability for making distributions in
accordance with this Section 6.5.

     6.6 Form of Distribution. A Member, regardless of the nature of the
Member’s Capital Contribution, has no right to demand and receive any
distribution from the Company in any form other than money. Except as provided
in Section 9.3, no Member may be compelled to accept from the Company a
distribution of any asset in kind in lieu of a proportionate distribution of
money being made to other Members and no Member may be compelled to accept a
distribution of any asset in kind.

     6.7 Restriction on Distributions. No distribution shall be made if, after
giving effect to the distribution, all liabilities of the Company, other than
liabilities to Members on account of their Membership Interests and liabilities
for which the recourse of creditors is limited to specified property of the
Company, exceed the fair value of the assets of the Company, except that the
fair value of property that is subject to a liability for which the recourse of
creditors is limited shall be included in the assets of the Company only to the
extent that the fair value of that property exceeds that liability.

     6.8 Return of Distributions. Members and Assignees who receive
distributions made in violation of the Act or this Agreement shall return such
distributions to the Company. Except for those distributions made in violation
of the Act or this Agreement, no Member or Assignee shall be obligated to return
any distribution to the Company or pay the amount of any distribution for the
account of the Company or to any creditor of the Company. The amount of any
distribution returned to the Company by a Member or Assignee or paid by a Member
or Assignee for the account of the Company or to a creditor of the Company shall
be added to the account or accounts from which it was subtracted when it was
distributed to the Member or Assignee.

     6.9 Obligations of Members to Report Allocations. The Members are aware of
the income tax consequences of the allocations made by this Article VI and
hereby agree to be bound by the provisions of this Article VI in reporting their
shares of Company income and loss for income tax purposes.

20



--------------------------------------------------------------------------------



 



ARTICLE VII

TRANSFER AND ASSIGNMENT OF INTERESTS

     7.1 Transfer and Assignment of Interests. The Class B Member and the
Class C Members shall not be entitled to transfer, assign, convey, sell, pledge,
encumber or in any way alienate (whether arising out of an attempted charge upon
the interest of the Class B Member or a Class C Member by judicial process, a
foreclosure by a creditor of the Class B Member or a Class C Member or
otherwise) all or any part of their Membership Interest (collectively,
“transfer”) except with (i) the prior written consent of the Class A Member,
which consent may be given or withheld, conditioned or delayed, as such Member
may determine in its sole and absolute discretion; and (ii) compliance with all
applicable federal and state securities laws. Each Class B Member and Class C
Member acknowledges and agrees that the intent of the parties in entering into
this Agreement is that the Membership Interest of the Class B Member and the
Class C Members not be transferred to any person other than the Class A Member
pursuant to the purchase rights contained in this Article VII. The Class A
Member may freely transfer any or all of its Membership Interests without
obtaining the consent of any other Member and such transferee shall, upon
agreeing to be bound by the terms of this Agreement, automatically become
admitted as a substitute Class A Member and shall have all of the rights and
obligations of a Class A Member. Transfers in violation of this Article VII
shall be void ab initio If there is a transfer of the Membership Interest of the
Class B Member or a Class C Member in violation of this Article VII, the
transferee shall have no right to vote or participate in the management of the
business, property and affairs of the Company or to exercise any rights of a
Member. After the consummation of any transfer of any part of a Membership
Interest of the Class B Member or any Class C Member in accordance with this
Agreement, the Membership Interest so transferred shall continue to be subject
to the terms and provisions of this Agreement and any further transfers shall be
required to comply with all the terms and provisions of this Agreement.

     7.2 Substitution of Members. An Assignee of the Class B Member or a Class C
Member shall have the right to become a substitute Member only if the
requirements of Section 7.1 are met, the Assignee executes an instrument
satisfactory to the Manager accepting and adopting the terms and provisions of
this Agreement, and the Assignee pays any reasonable expenses in connection with
its admission as a new Member. The admission of an Assignee as a substitute
Member shall not result in the release of the Member who assigned the Membership
Interest from any liability that such Member may have to the Company.

     7.3 Effective Date of Transfers. Any transfer of all or any portion of a
Membership Interest or an Economic Interest shall be effective as of the date
provided in Section 6.4 following the date upon which the requirements of
Section 7.1 and Section 7.2 have been met. The Manager shall provide the Members
with written notice of such transfer as promptly as possible after the
requirements of Sections 7.1 and 7.2 have been met. Any transferee of a
Membership Interest shall take subject to the restrictions on transfer imposed
by this Agreement.

     7.4 Rights of Legal Representatives. If a Member who is an individual dies
or is adjudged by a court of competent jurisdiction to be incompetent to manage
the Member’s person or property, the Member’s executor, administrator, guardian,
conservator, or other legal representative may exercise all of the Member’s
rights for the purpose of settling the Member’s estate or administering the
Member’s property. If a Member is a corporation, trust, partnership, limited
liability company or other entity and is dissolved or terminated, the powers of
that Member may be exercised by its legal representative or successor.

     7.5 Mandatory Purchase upon Termination of Term of the Class B Member’s or
a Class C Member Employment Agreement or the Class B Member’s or a Class C
Member’s Bankruptcy. Asiago shall purchase, and the Class B Member or a Class C
Member, as the case may be, shall sell, all of the Class B Member’s Membership
Interest or such Class C Member’s Membership Interest, as the case may be,
subject to Section 7.10 herein, upon (a) the termination of the term of the
Class B Member

21



--------------------------------------------------------------------------------



 



Employment Agreement or such Class C Member Employment Agreement, as the case
may be, or (b) the Bankruptcy of the Class B Member or such Class C Member. The
purchase price for the Membership Interest of the Class B Member shall be equal
to the sum of the purchase prices for the Sharing Percentage of more than zero
percent (0%) associated with each Bakery-Cafe then managed by the Class B
Member, as determined separately with respect to each Sharing Percentage of more
than zero percent (0%) associated with a Bakery-Cafe pursuant to Section 7.8, as
of the date of the termination of the term of the Class B Member Employment
Agreement or the Bankruptcy of the Class B Member. The purchase price for the
Membership Interest of a Class C Member shall be as set forth in Section 7.9 as
of the date of the termination of the term of such Class C Member Employment
Agreement or the Bankruptcy of such Class C Member.

     7.6 Asiago Purchase Right. In the event that at any time which is at least
five (5) years from the opening of a Bakery-Cafe, Asiago notifies the Class B
Member or a Class C Member in writing of its election to exercise its purchase
right under this Section with respect to such Bakery-Cafe; then, Asiago shall,
subject to Section 7.10 herein, purchase from the Class B Member or such Class C
Member, and the Class B Member or such Class C Member shall sell to Asiago, the
Class B Member’s Sharing Percentage of more than zero percent (0%) with respect
to such Bakery-Cafe or such Class C Member’s Membership Interest, as the case
may be, for a purchase price determined in accordance with Section 7.8 for the
Class B Member and Section 7.9 for such Class C Member herein. In the event of a
purchase of the Class B Member’s Sharing Percentage of more than zero percent
(0%) with respect to such Bakery-Cafe, the portion of the Membership Interest to
be purchased shall be a Capital Account balance of       Dollars ($     ) and
the Class B Member’s Sharing Percentage of more than zero percent (0%) with
respect to such Bakery-Cafe together with all distribution, allocation and other
rights relating thereto; the Class B Member shall retain any remaining Capital
Account balance and Sharing Percentages with respect to any Bakery-Cafes for
which the purchase right has not been exercised; and Asiago shall continue to
have the right to exercise the purchase right under this Section 7.6 with
respect to the remaining Sharing Percentages.

     7.7 The Class B Member or a Class C Member Put Right. In the event that the
Class B Member or a Class C Member, at any time which is at least five (5) years
from the opening of a Bakery-Cafe, notifies Asiago of his election to exercise
his sale rights under this Section with respect to such Bakery-Cafe; then, the
Class B Member or such Class C Member, as the case may be, shall, subject to the
remaining terms of this Agreement, sell to Asiago, and Asiago shall purchase
from the Class B Member or such Class C Member, as the case may be, the Class B
Member’s Sharing Percentage of more than zero percent (0%) with respect to such
Bakery-Cafe or such Class C Member’s Membership Interest, as the case may be,
for a purchase price determined in accordance with Section 7.8 for the Class B
Member and Section 7.9 for such Class C Member herein. In the event of a
purchase of the Class B Member’s Sharing Percentage of more than zero percent
(0%) with respect to such Bakery-Cafe, the portion of the Membership Interest to
be purchased shall be a Capital Account balance of       Dollars ($     ) and
the Class B Member’s Sharing Percentage of more than zero percent (0%) with
respect to such Bakery-Cafe together with all distribution, allocation and other
rights relating thereto; the Class B Member shall retain any remaining Capital
Account balance and Sharing Percentages with respect to any Bakery-Cafes for
which the purchase right has not been exercised; and Asiago shall continue to
have the right to exercise the purchase right under this Section 7.7 with
respect to the remaining Sharing Percentages.

     Notwithstanding the foregoing, if any of the other purchase rights under
this Agreement have been exercised, the right under this Section 7.7 shall not
be exercisable unless and until Asiago defaults in the performance of its
purchase obligations thereunder other than as a result of a default by the
Class B Member or such Class C Member.

22



--------------------------------------------------------------------------------



 



     7.8 Class B Member Purchase Price. The Class B Member acknowledges and
agrees that the method for determining the purchase price applicable to the
Sharing Percentage associated with Bakery-Cafes will vary from Bakery-Cafe to
Bakery-Cafe depending upon the amount of time that a Bakery-Cafe has been open
for operations and the event giving rise to the purchase or sale right under
this Agreement. The Class B Member further acknowledges and agrees that the
methods are reasonable and fair under the circumstances existing as of the date
hereof. The purchase price with respect to the Sharing Percentage associated
with each Bakery-Cafe shall be determined as follows:

     (a)  If the term of employment under the Class B Member Employment
Agreement terminates for Cause (for the purposes of this Section 7.8, as such
term is defined in the Class B Member Employment Agreement) at any time, the
purchase price shall be       Dollars ($     ) for the Sharing Percentage of
more than zero percent (0%) associated with each such Bakery-Cafe.

     (b)  If within five (5) years of the opening of a Bakery-Cafe, the term of
employment under the Class B Member Employment Agreement terminates for any
reason other than Cause, death or Disability (for the purposes of this Section
7.8, as such term is defined in the Class B Member Employment Agreement), or if,
prior to the opening of a Bakery-Cafe, the Term of Employment terminates as a
result of death or Disability, or the Bankruptcy of the Class B Member occurs,
then the purchase price for the Sharing Percentage of more than zero percent
(0%) associated with such Bakery-Cafe shall be       Dollars ($     ) plus
simple interest thereon at the rate of five percent (5%) per annum from the date
that the Class B Member made his capital contribution to the Company with
respect to the Sharing Percentage of more than zero percent (0%) associated with
such Bakery-Cafe until the date of the event giving rise to the purchase right.

     (c)  If, within five (5) years of the opening of a Bakery-Cafe, the term of
employment under the Class B Member Employment Agreement terminates as a result
of death or Disability or the Bankruptcy of the Class B Member occurs, the
purchase price for the Sharing Percentage of more than zero percent (0%)
associated with such Bakery-Cafe shall be the fair market value (the “Sharing
Percentage Fair Market Value”) of such Sharing Percentage determined in the
following manner:

               (i) The Class B Member and Asiago shall attempt to agree upon the
Sharing Percentage Fair Market Value within thirty (30) days after the date of
the event resulting in the exercise of a purchase right. Such Sharing Percentage
Fair Market Value shall be determined solely by reference to such Bakery-Cafe in
which the Class B Member has a Sharing Percentage on the assumptions that such
Bakery-Cafe shall continue to be operated as a Bakery-Cafe, and without
discounting for lack of control or marketability. Accordingly, in determining
the Sharing Percentage Fair Market Value, the parties (and if appraisers are
appointed, the appraisers) shall not consider, take into account or attribute
any value to (and any appraisers shall be so instructed in writing by the
parties) any goodwill or other value attributable to Panera’s system or
trademarks (other than the right to utilize the system and trademarks in the
operation of such Bakery-Cafe, no value shall be attributed to any other
Bakery-Cafe or restaurant or asset of Asiago, no value shall be attributed to
development rights, and no alternative use for such assets shall be considered.

               (ii) If the Class B Member and Asiago cannot agree upon the
Sharing Percentage Fair Market Value within such thirty (30) day period, they
shall jointly agree upon a mutually acceptable appraiser within fifteen
(15) days thereafter, or, in the event the parties fail to so agree, each party
shall appoint an appraiser with the qualifications described in subsection
(v) within twenty (20) days following the end of such thirty (30) day period. If
either party fails to appoint an appraiser within the twenty (20) day period
specified herein, the sole appraiser appointed within such twenty (20) day
period shall be the sole appraiser for the purposes of determining the Sharing
Percentage Fair Market

23



--------------------------------------------------------------------------------



 



Value as described in subsection (i) the Class B Member and Asiago shall
promptly provide notice of the name of the appraiser so appointed by such party
to the other. A third appraiser, if the initial two appraisers are appointed,
shall be appointed by the mutual agreement of the first two appraisers so
appointed, or, if such first two appraisers fail to agree upon a third appraiser
within thirty (30) days following their appointment, either the Class B Member
or Asiago may demand the appointment of an appraiser be made by the then
director of the Regional Office of the American Arbitration Association located
nearest to the Company’s then current principal office, in which event the
appraiser appointed thereby shall be the third appraiser. Each of the appraisers
shall submit to the Class B Member and Asiago, within thirty (30) days after the
final appraiser has been appointed, a written appraisal of the Sharing
Percentage Fair Market Value prepared in accordance with subsection (i).

               (iii) If three appraisers are appointed, the Sharing Percentage
Fair Market Value shall be equal to the numerical average of three appraised
determinations; provided, however, that if the difference between any two
appraisals is not more than ten percent (10%) of the lower of the two, and the
third appraisal differs by more than twenty-five percent (25%) of the lower of
the other two appraisals, the numerical average of such two appraisals shall be
determinative. The amount so determined shall be the Sharing Percentage Fair
Market Value.

               (iv) In connection with any appraisal conducted pursuant to this
Agreement, the parties hereto agree that any appraiser appointed hereunder shall
be given full access during normal business hours to all information required
and relevant to a valuation of the applicable Bakery-Cafe.

               (v) Any appraiser, to be qualified to conduct an appraisal
hereunder, shall be an independent appraiser (i.e., not affiliated with the
Company, Asiago, Panera or the Class B Member), an M.A.I. appraiser or its
equivalent, and shall be reasonably competent as an expert to appraise the value
of the applicable Bakery-Cafe. If any appraiser initially appointed under this
Agreement shall, for any reason, be unable to serve, a successor appraiser shall
be promptly appointed in accordance with the procedures pursuant to which the
predecessor appraiser was appointed.

               (vi) The cost of the appraiser appointed by each party shall be
borne by each such party. The cost of the third appraiser, if any, or the sole
appraiser, in the event that the Class B Member and Asiago agree upon a single
appraiser, shall be borne by Asiago.

     (d)  If, at least five (5) years after the opening of a Bakery-Cafe, Asiago
exercises its purchase right under Section 7.6 with respect to the Sharing
Percentage of more than zero percent (0%) associated with such Bakery-Cafe or
terminates the Class B Member for any reason other than Cause, the purchase
price for the Sharing Percentage of more than zero percent (0%) associated with
such Bakery-Cafe shall be (i) the aggregate Adjusted Bakery-Cafe Net Profit of
such Bakery-Cafe for the twenty-six (26) Periods immediately preceding the
Period in which Asiago notifies the Class B Member of the exercise of such
purchase right or termination, divided by 2, (ii) multiplied by 6.0, and (iii)
multiplied by       percent (     %). By way of example, if all Bakery-Cafes
have been open for at least five (5) years, and the Adjusted Bakery-Cafe Net
Profit for the twenty-six (26) Periods immediately preceding the Period in which
Asiago notifies the Class B Member of the exercise of the purchase right
hereunder is $2,000,000, the purchase price would be equal to $2,000,000 divided
by 2 multiplied by 6.0 multiplied by       percent (     %), or $     .

     (e)  If at least five (5) years after the opening of a Bakery-Cafe, the
Class B Member voluntarily ceases, resigns or terminates his employment with
Asiago, or his death, Disability or Bankruptcy occurs, or the Class B Member
notifies Asiago of his election to exercise his sale rights under Section 7.7
with respect to his Sharing Percentage of more than zero percent (0%) in a

24



--------------------------------------------------------------------------------



 



Bakery-Cafe, the purchase price for the Sharing Percentage of more than zero
percent (0%) associated with such Bakery-Cafe, shall be equal to the following:
(i) the aggregate Adjusted Bakery-Cafe Net Profit of such Bakery-Cafe for the
twenty-six (26) Periods immediately preceding the Period in which such
termination or notice occurs, divided by 2, (ii) multiplied by 5.0, and (iii)
multiplied by       percent (     %).

     7.9 Class C Member Purchase Price. The purchase price for the Membership
Interest of a Class C Member shall be determined as follows:

     (a)  If such Class C Member’s term of employment under his Class C Member
Employment Agreement terminates for Cause (for purposes of this Section 7.9, as
such term is defined in such Class C Member Employment Agreement) at any time,
the purchase price shall be       Dollars ($     ).

     (b)  If within five (5) years of the opening of the Bakery-Cafe in which
such Class C Member has a Sharing Percentage of more than zero percent (0%),
such Class C Member’s term of employment under his Class C Member Employment
Agreement terminates for any reason other than Cause, death or Disability (for
purposes of this Section 7.9, as such term is defined in such Class C Member
Employment Agreement), or if, prior to the opening of the Bakery-Cafe, such term
of employment terminates as a result of death or Disability, or the Bankruptcy
of such Class C Member occurs, then the purchase price shall be       Dollars
($     ) plus simple interest thereon at the rate of five percent (5%) per annum
from the date that such Class C Member made his capital contribution to the
Company until the date of the event giving rise to the purchase right.

     (c)  If, within five (5) years of the opening of the Bakery-Cafe in which
such Class C Member has a Sharing Percentage of more than zero percent (0%),
such term of employment terminates as a result of death or Disability or the
Bankruptcy of such Class C Member occurs, the purchase price shall be the fair
market value (the “Class C Interest Fair Market Value”) of the Membership
Interest determined in the following manner:

          (i) Such Class C Member and Asiago shall attempt to agree upon the
Class C Interest Fair Market Value within thirty (30) days after the date of the
event resulting in the exercise of a purchase right. Such Class C Interest Fair
Market Value shall be determined solely by reference to the Bakery-Cafe on the
assumptions that the Bakery-Cafe shall continue to be operated as a Bakery-Cafe,
and without discounting for lack of control or marketability. Accordingly, in
determining the Class C Interest Fair Market Value, the parties (and if
appraisers are appointed, the appraisers) shall not consider, take into account
or attribute any value to (and any appraisers shall be so instructed in writing
by the parties) any goodwill or other value attributable to Panera’s system or
trademarks (other than the right to utilize the system and trademarks in the
operation of the Bakery-Cafe), no value shall be attributed to any other
bakery-cafe or restaurant or asset of Asiago or the Company, no value shall be
attributed to development rights, and no alternative use for such assets shall
be considered.

          (ii) If such Class C Member and Asiago cannot agree upon the Class C
Interest Fair Market Value within such thirty (30) day period, they shall
jointly agree upon a mutually acceptable appraiser within fifteen (15) days
thereafter, or, in the event the parties fail to so agree, each party shall
appoint an appraiser with the qualifications described in subsection (v) within
twenty (20) days following the end of such thirty (30) day period. If either
party fails to appoint an appraiser within the twenty (20) day period specified
herein, the sole appraiser appointed within such twenty (20) day period shall be
the sole appraiser for the purposes of determining the Class C Interest Fair
Market Value as described in subsection (i). Such Class C Member and Asiago
shall promptly provide notice of

25



--------------------------------------------------------------------------------



 



the name of the appraiser so appointed by such party to the other. A third
appraiser, if the initial two appraisers are appointed, shall be appointed by
the mutual agreement of the first two appraisers so appointed, or, if such first
two appraisers fail to agree upon a third appraiser within thirty (30) days
following their appointment, either such Class C Member or Asiago may demand the
appointment of an appraiser be made by the then director of the Regional Office
of the American Arbitration Association located nearest to the Company’s then
current principal office, in which event the appraiser appointed thereby shall
be the third appraiser. Each of the appraisers shall submit to such Class C
Member and Asiago, within thirty (30) days after the final appraiser has been
appointed, a written appraisal of the Class C Interest Fair Market Value
prepared in accordance with subsection (i).

          (iii) If three appraisers are appointed, the Class C Interest Fair
Market Value shall be equal to the numerical average of three appraised
determinations; provided, however, that if the difference between any two
appraisals is not more than ten percent (10%) of the lower of the two, and the
third appraisal differs by more than twenty-five percent (25%) of the lower of
the other two appraisals, the numerical average of such two appraisals shall be
determinative. The amount so determined shall be the Class C Interest Fair
Market Value.

          (iv) In connection with any appraisal conducted pursuant to this
Agreement, the parties hereto agree that any appraiser appointed hereunder shall
be given full access during normal business hours to all information required
and relevant to a valuation of the Bakery-Cafe.

          (v) Any appraiser, to be qualified to conduct an appraisal hereunder,
shall be an independent appraiser (i.e., not affiliated with the Company,
Asiago, Panera or such Class C Member), an M.A.I. appraiser or its equivalent,
and shall be reasonably competent as an expert to appraise the value of the
Bakery-Cafe. If any appraiser initially appointed under this Agreement shall,
for any reason, be unable to serve, a successor appraiser shall be promptly
appointed in accordance with the procedures pursuant to which the predecessor
appraiser was appointed.

          (vi) The cost of the appraiser appointed by each party shall be borne
by each such party. The cost of the third appraiser, if any, or the sole
appraiser, in the event that such Class C Member and Asiago agree upon a single
appraiser, shall be borne by Asiago.

     (d)  If, at least five (5) years after the opening of the Bakery-Cafe in
which a Class C Member has a Sharing Percentage of more than zero percent (0%),
Asiago exercises its purchase right under Section 7.6 or terminates such Class C
Member for any reason other than Cause, the purchase price shall be (i) the
aggregate Bakery-Cafe Net Profit of the Bakery-Cafe for the twenty-six (26)
Periods immediately preceding the Period in which Asiago notifies such Class C
Member of the exercise of such purchase right or termination, divided by 2,
(ii) multiplied by 6.0, and (iii) multiplied by       percent (     %). By way
of example, if the Bakery-Cafe has been open for at least five (5) years, the
Membership Interest of such Class C Member is being purchased and the
Bakery-Cafe Net Profit for the twenty-six (26) Periods immediately preceding the
Period in which Asiago notifies such Class C Member of the exercise of the
purchase right hereunder is $1,000,000, the purchase price would be equal to
$1,000,000 divided by 2 multiplied by 6.0 multiplied by       percent (     %),
or $     .

     (e)  If at least five (5) years from the opening of the Bakery-Cafe in
which a Class C Member has a Sharing Percentage of more than zero percent (0%),
such Class C Member voluntarily ceases, resigns or terminates his employment
with Asiago, or his death or Disability or Bankruptcy occurs, or such Class C
Member notifies Asiago of his election to exercise his sale rights under
Section 7.7, the purchase price shall be equal to the following: (i) the
aggregate Bakery-Cafe Net Profit of the Bakery-Cafe for the twenty-six (26)
Periods immediately preceding the Period in which such termination

26



--------------------------------------------------------------------------------



 



or notice occurs, divided by 2, (ii) multiplied by 5.0, and (iii) multiplied by
      percent (     %).

     7.10 Closing of Purchase. The closing for the purchase and sale described
in Section 7.5, Section 7.6 or Section 7.7 shall be held at 10:00 a.m. at the
principal office of Asiago no later than thirty (30) days after the
determination of the purchase price, except that if the closing date falls on a
Saturday, Sunday, or legal holiday, then the closing shall be held on the next
succeeding business day. At the closing, the Class B Member or such Class C
Member shall execute and deliver to Asiago such documents, affidavits, general
releases and instruments of conveyance as are necessary, in the opinion of legal
counsel for the purchasing party, to release Asiago, Panera, the Company and
their affiliates from any claim of the Class B Member or such Class C Member and
to transfer, convey and validly vest in Asiago good, marketable and absolute
title to all of the Membership Interest (or Sharing Percentage and portion of
the Capital Account balance) being conveyed free and clear of any lien, claim,
pledge, security interest, equities or other encumbrance or interest of any kind
or character whatsoever, and Asiago shall pay the applicable purchase price to
the Class B Member or such Class C Member.

ARTICLE VIII

ACCOUNTING, RECORDS, REPORTING BY MEMBERS

     8.1 Books and Records. The books and records of the Company shall be kept,
and the financial position and the results of its operations recorded, in
accordance with generally accepted accounting principles consistently applied.
The books and records of the Company shall reflect all the Company transactions
and shall be appropriate and adequate for the Company’s business. The Company
shall maintain at its principal office all of the following:

          A. A current list of the full name and last known business or
residence address of each Member and Assignee, together with the current Capital
Contributions, Capital Account and Sharing Percentages of each Member;

          B. A current list of the full name and business or residence address
of the Manager;

          C. A copy of the Certificate and any and all amendments thereto
together with executed copies of any powers of attorney pursuant to which the
Certificate or any amendments thereto have been executed;

          D. Copies of the Company’s federal, state, and local income tax or
information returns and reports, if any, for the six (6) most recent taxable
years;

          E. A copy of this Agreement and any and all amendment thereto together
with executed copies of any powers of attorney pursuant to which this Agreement
or any amendments hereto have been executed; and

          F. The Company’s books and records as they relate to the internal
affairs of the Company for at least the current and past four (4) Fiscal Years.

     8.2 Delivery to Members.

27



--------------------------------------------------------------------------------



 



          Each Member has the right, upon reasonable request for purposes
reasonably related to the interest of the Person as Member, to:

               (i) obtain from the Manager a copy of the records described in
Sections 8.1A through E and such other information as may be required by law;
and

               (ii) obtain from the Manager, promptly after their becoming
available, a copy of the Company’s federal, state, and local income tax or
information returns for each Fiscal Year.

     Any request by a Member under this Section 8.2 may be made by that Person
or that Person’s agent or attorney. Notwithstanding anything to the contrary
continued in this Agreement, the Manager shall have the right to keep
confidential from the Members, for such period of time as the Manager deems
reasonable, any information which the Manager reasonably believes to be in the
nature of trade secrets or other information the disclosure of which the Manager
in good faith believes is not in the best interest of the Company or could
damage the Company or its business or which the Company is required by law or by
agreement with a third party to keep confidential.

     8.3 Annual Statements. The Manager shall cause to be prepared at least
annually, at Company expense, information necessary for the preparation of the
Members’ and Assignees’ federal and state income tax returns. The Manager shall
send or cause to be sent to each Member or Assignee within ninety (90) days
after the end of each taxable year such information as is necessary to complete
federal and state income tax or information returns.

     8.4 Filings. The Manager, at Company expense, shall cause the income tax
returns for the Company to be prepared and timely filed with the appropriate
authorities. The Manager, at Company expense, shall also cause to be prepared
and timely filed, with appropriate federal and state regulatory and
administrative bodies, amendments to, or restatements of, the Certificate and
all reports required to be filed by the Company with those entities under the
Act or other then current applicable laws, rules, and regulations.

     8.5 Bank Accounts. The Manager shall maintain the funds of the Company in
one or more separate bank accounts in the name of the Company.

     8.6 Accounting Decisions and Reliance on Others. All decisions as to
accounting matters, except as otherwise specifically set forth herein, shall be
made by the Manager. The Manager may rely upon the advice of its accountants as
to whether such decisions are in accordance with accounting methods followed for
federal income tax purposes.

     8.7 Tax Matters for the Company Handled by Manager and Tax Matters Partner.
The Manager shall from time to time cause the Company to make such tax elections
as it deems to be in the best interests of the Company and the Members. The Tax
Matters Partner shall represent the Company (at the Company’s expense) in
connection with all examinations of the Company’s affairs by tax authorities,
including resulting judicial and administrative proceedings, and shall expend
the Company funds for professional services and costs associated therewith. The
Tax Matters Partner shall oversee the Company’s tax affairs in the overall best
interests of the Company. If for any reason the Tax Matters Partner can no
longer serve in that capacity or ceases to be a Member or Manager, as the case
may be, the Class A Member may designate another Person to be Tax Matters
Partner.

28



--------------------------------------------------------------------------------



 



ARTICLE IX

DISSOLUTION AND WINDING UP

     9.1 Dissolution. The Company shall be dissolved, its assets shall be
disposed of, and its affairs wound up on the first to occur of the following:

          A. The entry of a decree of judicial dissolution; or

          B. The sale of all or substantially all of the assets of Company.

     Dissolution shall not occur upon the occurrence of any other event.

     9.2 Winding-Up. Upon the occurrence of any event specified in Section 9.1,
the Company shall continue solely for the purpose of winding up its affairs in
an orderly manner, liquidating its assets, and satisfying the claims of its
creditors. The Manager shall be responsible for overseeing the winding up and
liquidation of Company, shall take full account of the liabilities of Company
and assets, shall either cause its assets to be sold or distributed, and if sold
shall cause the proceeds therefrom, to the extent sufficient therefor, to be
applied and distributed as provided in Section 9.4. The Persons winding up the
affairs of the Company shall give written notice of the commencement of winding
up by mail to all known creditors and claimants whose addresses appear on the
records of the Company.

     9.3 Distributions in Kind. Upon dissolution, Asiago shall have the right to
elect to receive a distribution of the Bakery-Cafe owned by the Company. The
Class B Member and the Class C Members shall have no right to receive any
Bakery-Cafe as a result of the Company’s dissolution. Any non-cash asset
distributed to one or more Members shall first be valued at its fair market
value to determine the Net Profit or Net Loss that would have resulted if such
asset were sold for such value, such Net Profit or Net Loss shall then be
allocated pursuant to Article VI, and the Members’ Capital Accounts shall be
adjusted to reflect such allocations. The amount distributed and charged to the
Capital Account of each Member receiving an interest in such distributed asset
shall be the fair market value of such asset (net of any liability secured by
such asset that such Member assumes or takes subject to) taking into account the
use of the Company’s assets as franchises of Panera. The fair market value of
such asset shall be determined by the Manager.

     9.4 Order of Payment Upon Dissolution. After determining that all known
debts and liabilities of the Company, including, without limitation, debts and
liabilities to Members who are creditors of the Company, have been paid or
adequately provided for, the remaining assets shall be distributed to the
Members in accordance with their positive Capital Account balances, after taking
into account income and loss allocations for the Company’s taxable year during
which liquidation occurs. Such liquidating distributions shall be made by the
end of the Company’s taxable year in which the Company is liquidated, or, if
later, within ninety (90) days after the date of such liquidation.

     9.5 Limitations on Payments Made in Dissolution. Each Member shall only be
entitled to look solely at the assets of the Company for the return of its
positive Capital Account balance and shall have no recourse for its Capital
Contribution and/or share of Net Profits (upon dissolution or otherwise) against
the Manager or any other Member.

29



--------------------------------------------------------------------------------



 



ARTICLE X

INDEMNIFICATION AND INSURANCE

     10.1 Indemnification of Agents. The Company shall defend and indemnify any
Member or Manager and may indemnify any other Person who was or is a party or is
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding by reason of the fact that he or she is or was a Member,
Manager, officer, employee or other agent of the Company or that, being or
having been such a Member, Manager, officer, employee or agent, he or she is or
was serving at the request of the Company as a Manager, director, officer,
employee or other agent of another limited liability company, corporation,
partnership, joint venture, trust or other enterprise (all such persons being
referred to hereinafter as an “agent”), to the fullest extent permitted by
applicable law in effect on the date hereof and to such greater extent as
applicable law may hereafter from time to time permit. The Manager shall be
authorized, on behalf of the Company, to enter into indemnity agreements from
time to time with any Person entitled to be indemnified by the Company
hereunder, upon such terms and conditions as the Manager deems appropriate in
their business judgment.

     10.2 Insurance. The Company shall have the power to purchase and maintain
insurance on behalf of any Person who is or was an agent of the Company against
any liability asserted against such Person and incurred by such Person in any
such capacity, or arising out of such Person’s status as an agent, whether or
not the Company would have the power to indemnify such Person against such
liability under the provisions of Section 10.1 or under applicable law.

ARTICLE XI

CONFIDENTIALITY AND NON-COMPETITION

     11.1 Noncompetition. So long as the Class B Member or a Class C Member is a
Member or employee of Asiago or its Affiliates, and for the Class B Member, for
the fifty-two (52) weeks thereafter, the Class B Member and a Class C Member
shall not, anywhere in the world, individually or jointly with others, directly
or indirectly, whether for their own account or for that of any other Person,
operate, engage in, own or hold any ownership interest in, have any interest in
or lend any assistance to, any Competitive Activity.

     11.2 Confidentiality.

          A. Definition. For the purpose of this Agreement, “Proprietary
Information” shall include all information designated by the Company or the
Manager, either orally or in writing, as confidential or proprietary, or which
reasonably would be considered proprietary or confidential to the business of
the Company, including but not limited to suppliers, customers, trade or
industrial practices, marketing and technical plans, technology, personnel,
organization or internal affairs, plans for products and ideas, recipes, menus,
wine lists and proprietary techniques and other trade secrets. Notwithstanding
the foregoing, “Proprietary Information” shall not include information which
(i) has entered the public domain or became known other than due to a breach of
any obligation of confidentiality owed to the owner of such information; (ii)
was known prior to the disclosure of such information other than a result of
rendering services for Asiago, Panera or their Affiliates; (iii) became known to
the recipient from a source other than a Member or its Affiliate, provided there
was no breach of an obligation of confidentiality owed to said Member or its
Affiliate; or (iv) was independently

30



--------------------------------------------------------------------------------



 



developed by the party receiving such information other than a result of
rendering services for Asiago, Panera or their Affiliates.

          B. No Disclosure, Use, or Circumvention. The Class B Member and each
Class C Member shall not disclose any Proprietary Information to any third
parties and will not use any Proprietary Information in that Member’s or
Affiliate’s business or any affiliated business without the prior written
consent of the Manager, and then only to the extent specified in that consent.
Consent may be granted or withheld at the sole discretion of the Manager. No
Member shall contact any suppliers, customers, employees, affiliates or
associates to circumvent the purposes of this provision.

          C. Maintenance of Confidentiality. The Class B Member and each Class C
Member shall take all steps reasonably necessary or appropriate to maintain the
strict confidentiality of the Proprietary Information and to assure compliance
with this Agreement.

     11.3 Non-Solicitation. During the term of this Agreement and, with respect
to the Class B Member and each Class C Member, for a period of twenty four
(24) months following such Member’s termination of employment with Asiago for
any reason or for no reason, neither the Class B Member nor such Class C Member,
as the case may be, shall offer employment to, or hire, any employee of the
Company, Asiago, Panera or their Affiliates, or of a franchisee of Panera’s or
its Affiliates, or otherwise solicit or induce any employee of any of them to
terminate their employment, nor shall any of such Members act as an officer,
director, employee, partner, independent contractor, consultant, principal,
agent, proprietor, owner or part owner, or in any other capacity, for any person
or entity which solicits or otherwise induces any employee of the Company
Asiago, or Panera or their Affiliates, to terminate their employment with such
entity.

     11.4 Reasonableness of Restrictions; Reformation; Enforcement. The parties
hereto recognize and acknowledge that the geographical and time limitations
contained in Section 11.1, Section 11.2 and Section 11.3 hereof are reasonable
and properly required for the adequate protection of the Company’s and Members’
interests. It is agreed by the parties hereto that if any portion of the
restrictions contained in Section 11.1, Section 11.2 or Section 11.3 are held to
be unreasonable, arbitrary, or against public policy, then the restrictions
shall be considered divisible, both as to the time and to the geographical area,
with each month of the specified period being deemed a separate period of time
and each radius mile of the restricted territory being deemed a separate
geographical area, so that the lesser period of time or geographical area shall
remain effective so long as the same is not unreasonable, arbitrary, or against
public policy. The parties hereto agree that in the event any court of competent
jurisdiction determines the specified period or the specified geographical area
of the restricted territory to be unreasonable, arbitrary, or against public
policy, a lesser time period or geographical area which is determined to be
reasonable, nonarbitrary, and not against public policy may be enforced. If any
of the covenants contained herein are violated and if any court action is
instituted by the Company or a Member to prevent or enjoin such violation, then
the period of time during which the business activities shall be restricted, as
provided in this Agreement, shall be lengthened by a period of time equal to the
period between the date of the breach of the terms or covenants contained in
this Agreement and the date on which the decree of the court disposing of the
issues upon the merits shall become final and not subject to further appeal.

     In the event it is necessary for the Company or the Class A Member to
initiate legal proceedings to enforce, interpret or construe any of the
covenants contained in Section 11.1, Section 11.2 or Section 11.3 hereof, the
prevailing party in such proceedings shall be entitled to receive from the
non-prevailing party, in addition to all other remedies, all costs, including
reasonable attorneys’ fees, of such proceedings including appellate proceedings.

31



--------------------------------------------------------------------------------



 



     11.5 Specific Performance. The parties agree that a breach of any of the
covenants contained Section 11.1, Section 11.2 and Section 11.3 hereof will
cause irreparable injury to the Company or a Member for which the remedy at law
will be inadequate and would be difficult to ascertain and therefore, in the
event of the breach or threatened breach of any such covenants, the Company or
injured Member shall be entitled, in addition to any other rights and remedies
it may have at law or in equity, to obtain an injunction to restrain any
threatened or actual activities in violation of any such covenants. The parties
hereby consent and agree that temporary and permanent injunctive relief may be
granted in any proceedings which might be brought to enforce any such covenants
without the necessity of proof of actual damages, and in the event the Company
or Member does apply for such an injunction, that the Company or Member has an
adequate remedy at law shall not be raised as a defense.

ARTICLE XII

INVESTMENT REPRESENTATIONS

     Each Member hereby represents and warrants to, and agrees with, the
Manager, the other Members, and the Company as follows:

     12.1 Preexisting Relationship or Experience. (i) It has a preexisting
personal or business relationship with the Company, the Manager or one or more
of its control persons or (ii) by reason of its business or financial
experience, or by reason of the business or financial experience of its
financial advisor who is unaffiliated with and who is not compensated, directly
or indirectly, by the Company or any affiliate or selling agent of the Company,
it is capable of evaluating the risks and merits of an investment in the
Membership Interest and of protecting its own interests in connection with this
investment.

     12.2 No Advertising. It has not seen, received, been presented with, or
been solicited by any leaflet, public promotional meeting, newspaper or magazine
article or advertisement, radio or television advertisement, or any other form
of advertising or general solicitation with respect to the sale of the
Membership Interest.

     12.3 Investment Intent. It is acquiring the Membership Interest for
investment purposes for its own account only and not with a view to or for sale
in connection with any distribution of all or any part of the Membership
Interest. No other person will have any direct or indirect beneficial interest
in or right to the Membership Interest except as described herein.

     12.4 Consultation with Attorney. Each Member has been advised to consult
with its own attorney regarding all legal matters concerning an investment in
the Company and the tax consequences of participating in the Company, and has
done so, to the extent it considers necessary.

     12.5 Tax Consequences. Each Member acknowledges that the tax consequences
to it of investing in the Company will depend on its particular circumstances,
and neither the Company, the Manager, the Members, nor the partners,
shareholders, members, agents, officers, directors, employees, Affiliates, or
consultants of any of them will be responsible or liable for the tax
consequences to him or her of an investment in the Company. Each Member will
look solely to, and rely upon, its own advisers with respect to the tax
consequences of this investment.

32



--------------------------------------------------------------------------------



 



     12.6 No Assurance of Tax Benefits. Each Member acknowledges that there can
be no assurance that the Code or the Regulations will not be amended or
interpreted in the future in such a manner so as to deprive the Company and the
Members of some or all of the tax benefits they might now receive, nor that some
of the deductions claimed by the Company or the allocations of items of income,
gain, loss, deduction, or credit among the Members may not be challenged by the
Internal Revenue Service.

ARTICLE XIII

MISCELLANEOUS

     13.1 Complete Agreement. This Agreement and the Certificate constitute the
complete and exclusive statement of agreement among the Members and Manager with
respect to the subject matter herein and therein and replace and supersede all
prior written and oral agreements or statements by and among the Members and
Manager or any of them. No representation, statement, condition or warranty not
contained in this Agreement or the Certificate will be binding on the Members or
Manager or have any force or effect whatsoever. To the extent that any provision
of the Certificate conflict with any provision of this Agreement, the
Certificate shall control.

     13.2 Binding Effect. Subject to the provisions of this Agreement relating
to transferability, this Agreement will be binding upon and inure to the benefit
of the Members, and their respective successors and assigns.

     13.3 Parties in Interest. Except as expressly provided in the Act, nothing
in this Agreement shall confer any rights or remedies under or by reason of this
Agreement on any Persons other than the Members and Manager and their respective
successors and assigns nor shall anything in this Agreement relieve or discharge
the obligation or liability of any third person to any party to this Agreement,
nor shall any provision give any third person any right of subrogation or action
over or against any party to this Agreement.

     13.4 Pronouns; Statutory References. All pronouns and all variations
thereof shall be deemed to refer to the masculine, feminine, or neuter, singular
or plural, as the context in which they are used may require. Any reference to
the Code, the Regulations, the Act or other statutes or laws will include all
amendments, modifications, or replacements of the specific sections and
provisions concerned.

     13.5 Headings. All headings herein are inserted only for convenience and
ease of reference and are not to be considered in the construction or
interpretation of any provision of this Agreement.

     13.6 Interpretation. In the event any claim is made by any Member relating
to any conflict, omission or ambiguity in this Agreement, no presumption or
burden of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular Member or its
counsel.

     13.7 References to this Agreement. Numbered or lettered articles, sections,
subsections and exhibits herein contained refer to articles, sections,
subsections and exhibits of this Agreement unless otherwise expressly stated.

33



--------------------------------------------------------------------------------



 



     13.8 Jurisdiction. Each Member hereby consents to the exclusive
jurisdiction of the state and federal courts sitting in Missouri in any action
on a claim arising out of, under or in connection with this Agreement or the
transactions contemplated by this Agreement. Each Member further agrees that
personal jurisdiction over it may be effected by service of process by
registered or certified mail addressed as provided in Section 13.14 of this
Agreement, and that when so made shall be as if served upon it personally.

     13.9 Limitations on Legal Actions. Except with respect to the obligations
under Article XI, the Company and each Member waives, to the fullest extent
permitted by law, any right to or claim for any punitive or exemplary damages
against the other parties and the right to recover consequential damages for any
claim directly or indirectly arising from or relating to this Agreement.
Furthermore, the parties agree that any legal action in connection with this
Agreement shall be tried to the court sitting without a jury, and all parties
hereto waive any right to have any action tried by jury.

     13.10 Mediation. Except as otherwise provided in this Agreement or an
action seeking a restraining order or injunction, any controversy between the
parties arising out of this Agreement shall first be submitted to the American
Arbitration Association for non-binding mediation in the county in which the
Company’s principal office is then located. The costs of the mediation,
including any American Arbitration Association administration fee, the
mediator’s fee, and costs for the use of facilities during the hearings, shall
be borne equally by the parties to the mediation. The mediation shall be
administered by and held in accordance with the Commercial Mediation Rules of
the American Arbitration Association.

     13.11 Exhibits. All Exhibits attached to this Agreement are incorporated
and shall be treated as if set forth herein.

     13.12 Severability. Subject to Section 11.4, if any provision of this
Agreement or the application of such provision to any person or circumstance
shall be held invalid, the remainder of this Agreement or the application of
such provision to persons or circumstances other than those to which it is held
invalid shall not be affected thereby.

     13.13 Additional Documents and Acts. Each Member agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out and perform all
of the terms, provisions, and conditions of this Agreement and the transactions
contemplated hereby.

     13.14 Notices. Any notice to be given or to be served upon the Company or
any party hereto in connection with this Agreement must be in writing (which may
include facsimile) and will be deemed to have been given and received when
delivered to the address specified by the party to receive the notice. Such
notices will be given to a Member or Manager at the address specified in
Exhibit A. Any party may, at any time by giving five (5) days’ prior written
notice to the other parties, designate any other address in substitution of the
foregoing address to which such notice will be given.

     13.15 Amendments. The Manager may from time to time amend Exhibit A and B
as provided herein or amend this Agreement to admit new Members and set forth
their rights and obligations as described in Section 4.2. All other amendments
to this Agreement will be in writing and signed by all Members.

     13.16 Reliance on Authority of Person Signing Agreement. If a Member is not
a natural person, neither the Company nor any Member will be required to
determine the authority of the individual signing this Agreement to make any
commitment or undertaking on behalf of such entity or to

34



--------------------------------------------------------------------------------



 



determine any fact or circumstance bearing upon the existence of the authority
of such individual or be responsible for the application or distribution of
proceeds paid or credited to individuals signing this Agreement on behalf of
such entity.

     13.17 No Interest in Company Property; Waiver of Action for Partition. No
Member or Assignee has any interest in specific property of the Company. Without
limiting the foregoing, each Member and Assignee irrevocably waives during the
term of the Company any right that it may have to maintain any action for
partition with respect to the property of the Company.

     13.18 Multiple Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

     13.19 Attorney Fees. In the event that any dispute between the Company and
the Members or among the Members should result in litigation or arbitration, the
prevailing party in such dispute shall be entitled to recover from the other
party all reasonable fees, costs and expenses of enforcing any right of the
prevailing party, including without limitation, reasonable attorneys’ fees and
expenses, all of which shall be deemed to have accrued upon the commencement of
such action and shall be paid whether or not such action is prosecuted to
judgment. Any judgment or order entered in such action shall contain a specific
provision providing for the recovery of attorney fees and costs incurred in
enforcing such judgment and an award of prejudgment interest from the date of
the breach at the maximum rate of interest allowed by law. For the purposes of
this Section: attorney fees shall include, without limitation, fees incurred in
the following: (1) post-judgment motions; (2) contempt proceedings;
(3) garnishment, levy, and debtor and third party examinations; (4) discovery;
and (5) bankruptcy litigation and prevailing party shall mean the party who is
determined in the proceeding to have prevailed or who prevails by dismissal,
default or otherwise.

     13.20 Time is of the Essence. All dates and times in this Agreement are of
the essence.

     13.21 Remedies Cumulative. The remedies under this Agreement are cumulative
and shall not exclude any other remedies to which any person may be lawfully
entitled.

     13.22 Special Power of Attorney.

          A. Attorney in Fact. Each Member grants the Manager a special power of
attorney irrevocably making, constituting, and appointing the Manager as the
Member’s attorney in fact, with all power and authority to act in the Member’s
name and on the Member’s behalf to execute, acknowledge and deliver and swear to
in the execution, acknowledgment, delivery and filing of the following
documents:

               (i) Assignments of Membership Interests or other documents of
transfer to be delivered in connection with the purchase of a Membership
Interest pursuant to any purchase right set forth in this Agreement; and

               (ii) Any other instrument or document that may be reasonably
required by the Manager in connection with any of the foregoing.

          B. Irrevocable Power. The special power granted in Section 13.22 A:

               (i) is irrevocable;

35



--------------------------------------------------------------------------------



 



               (ii) is coupled with an interest; and

               (iii) shall survive a Member’s death, incapacity or dissolution.

          C. Signatures. The Manager may exercise the special power of attorney
granted in Section 13.22 A by a facsimile signature of the Manager or by
signature of the Manager.

36



--------------------------------------------------------------------------------



 



     All of the Members of                               , LLC, a Delaware
limited liability company, have executed this Agreement, effective as of the
date written above.

CLASS A MEMBER AND MANAGER:

ASIAGO BREAD, LLC
a Delaware limited liability company

By:

--------------------------------------------------------------------------------

Name:    JOHN M. MAGUIRE
Title:      Senior Vice President, Chief Company and
               Joint Venture Operations Officer

CLASS B MEMBER:

--------------------------------------------------------------------------------

[District Manager]

37



--------------------------------------------------------------------------------



 



CLASS C MEMBERS:

--------------------------------------------------------------------------------

[General Manager]

--------------------------------------------------------------------------------

[General Manager]

--------------------------------------------------------------------------------

[General Manager]

38



--------------------------------------------------------------------------------



 



EXHIBIT A

CAPITAL CONTRIBUTIONS OF MEMBERS
AND ADDRESSES OF MEMBERS AND MANAGER
AS OF                           , 20     

                  Member's         Capital Member's Name and Date Added  
Member's Address   Contributions

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

ASIAGO BREAD, LLC   6710 Clayton Road                          , 20       
Richmond Heights, Missouri 63117   $                [District Manager]  
                                                        , 20       
                                 $                [General Manager]  
                                                        , 20       
                                 $                  Total as of                
     , 20            $               

      Manager's Name   Manager's Address

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

ASIAGO BREAD, LLC   6710 Clayton Road     Richmond Heights, Missouri 63117

39



--------------------------------------------------------------------------------



 



EXHIBIT B

DESIGNATED BAKERY-CAFES
AS OF                           , 20     

      Location and Date Added   Class B Member     Class C Member

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

40